UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03379 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. (Exact Name of Registrant as specified in charter) 600 Montgomery Street, Suite 4100, San Francisco, California 94111 (Address of Principal Executive Offices)(Zip Code) MICHAEL J. CUGGINO, 600 Montgomery Street, Suite 4100, San Francisco, California 94111 (Name and Address of Agent For Service) Registrants telephone number, including area code: (415) 398-8000 Date of fiscal year end: January 31 Date of reporting period: June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrants proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (OMB) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Proxy Voting Record. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the Registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures (“CUSIP”) number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the Registrant cast its vote on the matter; (h) How the Registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the Registrant cast its vote for or against management. AGGRESSIVE GROWTH PORTFOLIO AGILENT TECHNOLOGIES, INC. Agenda Number: 933182280 Security: 00846U101 Meeting Type: Annual Meeting Date: 02-Mar-2010 Ticker: A ISIN: US00846U1016 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: PAUL N. CLARK Mgmt For For 1B ELECTION OF DIRECTOR: JAMES G. CULLEN Mgmt For For 02 THE RATIFICATION OF THE AUDIT AND FINANCE COMMITTEE'S Mgmt For For APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AGILENT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 03 THE APPROVAL OF THE AGILENT TECHNOLOGIES, INC. Mgmt For For PERFORMANCE-BASED COMPENSATION PLAN FOR COVERED EMPLOYEES. AIR PRODUCTS AND CHEMICALS, INC. Agenda Number: 933173750 Security: 009158106 Meeting Type: Annual Meeting Date: 28-Jan-2010 Ticker: APD ISIN: US0091581068 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR WILLIAM L. DAVIS III Mgmt For For W. DOUGLAS FORD Mgmt For For EVERT HENKES Mgmt For For MARGARET G. MCGLYNN Mgmt For For 02 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC Mgmt For For ACCOUNTANTS. RATIFICATION OF APPOINTMENT OF KPMG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2010. 03 APPROVAL OF THE LONG-TERM INCENTIVE PLAN. APPROVE Mgmt For For AMENDMENTS TO THE LONG-TERM INCENTIVE PLAN. ALEXANDER & BALDWIN, INC. Agenda Number: 933194994 Security: 014482103 Meeting Type: Annual Meeting Date: 29-Apr-2010 Ticker: ALEX ISIN: US0144821032 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 DIRECTOR W.B. BAIRD Mgmt For For M.J. CHUN Mgmt For For W.A. DOANE Mgmt For For W.A. DODS, JR. Mgmt For For C.G. KING Mgmt For For S.M. KURIYAMA Mgmt For For C.H. LAU Mgmt For For D.M. PASQUALE Mgmt For For M.G. SHAW Mgmt For For J.N. WATANABE Mgmt For For 2 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE Mgmt For For & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION. 3 PROPOSAL TO APPROVE THE AMENDED AND RESTATED Mgmt For For ALEXANDER & BALDWIN, INC. 2 PLAN. AMGEN INC. Agenda Number: 933212134 Security: 031162100 Meeting Type: Annual Meeting Date: 12-May-2010 Ticker: AMGN ISIN: US0311621009 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: DR. DAVID BALTIMORE Mgmt For For 1B ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Mgmt For For 1C ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL Mgmt For For 1D ELECTION OF DIRECTOR: MR. JERRY D. CHOATE Mgmt For For 1E ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN Mgmt For For 1F ELECTION OF DIRECTOR: MR. FREDERICK W. GLUCK Mgmt For For 1G ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON Mgmt For For 1H ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Mgmt For For 1I ELECTION OF DIRECTOR: DR. GILBERT S. OMENN Mgmt For For 1J ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM Mgmt For For 1K ELECTION OF DIRECTOR: ADM. J. PAUL REASON, USN Mgmt For For (RETIRED) 1L ELECTION OF DIRECTOR: MR. LEONARD D. SCHAEFFER Mgmt For For 1M ELECTION OF DIRECTOR: MR. KEVIN W. SHARER Mgmt For For 02 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP Mgmt For For AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2010 3A STOCKHOLDER PROPOSAL: STOCKHOLDER PROPOSAL #1 Shr Against For (SHAREHOLDER ACTION BY WRITTEN CONSENT) 3B STOCKHOLDER PROPOSAL: STOCKHOLDER PROPOSAL #2 Shr Against For (EQUITY RETENTION POLICY) AUTODESK, INC. Agenda Number: 933259017 Security: 052769106 Meeting Type: Annual Meeting Date: 10-Jun-2010 Ticker: ADSK ISIN: US0527691069 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: CARL BASS Mgmt For For 1B ELECTION OF DIRECTOR: CRAWFORD W. BEVERIDGE Mgmt For For 1C ELECTION OF DIRECTOR: J. HALLAM DAWSON Mgmt For For 1D ELECTION OF DIRECTOR: PER-KRISTIAN HALVORSEN Mgmt For For 1E ELECTION OF DIRECTOR: SEAN M. MALONEY Mgmt For For 1F ELECTION OF DIRECTOR: MARY T. MCDOWELL Mgmt For For 1G ELECTION OF DIRECTOR: CHARLES J. ROBEL Mgmt For For 1H ELECTION OF DIRECTOR: STEVEN M. WEST Mgmt For For 02 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP Mgmt For For AS AUTODESK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2011. 03 APPROVE THE AUTODESK, INC., EXECUTIVE INCENTIVE Mgmt For For PLAN AS AMENDED, PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE OF 1986. 04 APPROVE AMENDMENTS TO THE AUTODESK, INC., 2008 Mgmt For For EMPLOYEE STOCK PLAN, AS AMENDED. BANK OF NEW YORK MELLON CORP. Agenda Number: 933207436 Security: 064058100 Meeting Type: Annual Meeting Date: 13-Apr-2010 Ticker: BK ISIN: US0640581007 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR RUTH E. BRUCH Mgmt For For NICHOLAS M. DONOFRIO Mgmt For For GERALD L. HASSELL Mgmt For For EDMUND F. KELLY Mgmt For For ROBERT P. KELLY Mgmt For For RICHARD J. KOGAN Mgmt For For MICHAEL J. KOWALSKI Mgmt For For JOHN A. LUKE, JR. Mgmt For For ROBERT MEHRABIAN Mgmt For For MARK A. NORDENBERG Mgmt For For CATHERINE A. REIN Mgmt For For WILLIAM C. RICHARDSON Mgmt For For SAMUEL C. SCOTT III Mgmt For For JOHN P. SURMA Mgmt For For WESLEY W. VON SCHACK Mgmt For For 02 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) Mgmt For For RESOLUTION RELATING TO 2 03 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT Mgmt For For REGISTERED PUBLIC ACCOUNTANT. 04 STOCKHOLDER PROPOSAL WITH RESPECT TO CUMULATIVE Shr Against For VOTING. 05 STOCKHOLDER PROPOSAL REQUESTING ADOPTION OF Shr Against For POLICY REQUIRING FIVE-YEAR LOCK-UP PERIOD FOR SENIOR EXECUTIVES' EQUITY INCENTIVE AWARDS. 06 STOCKHOLDER PROPOSAL REQUESTING STOCKHOLDER Shr Against For APPROVAL OF CERTAIN FUTURE SEVERANCE AGREEMENTS WITH SENIOR EXECUTIVES. CELGENE CORPORATION Agenda Number: 933268701 Security: 151020104 Meeting Type: Annual Meeting Date: 16-Jun-2010 Ticker: CELG ISIN: US1510201049 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR SOL J. BARER, PH.D. Mgmt For For ROBERT J. HUGIN Mgmt For For MICHAEL D. CASEY Mgmt For For CARRIE S. COX Mgmt For For RODMAN L. DRAKE Mgmt For For GILLA KAPLAN, PH.D. Mgmt For For JAMES J. LOUGHLIN Mgmt For For ERNEST MARIO, PH.D. Mgmt For For WALTER L. ROBB, PH.D. Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF KPMG LLP Mgmt For For AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. COSTCO WHOLESALE CORPORATION Agenda Number: 933175300 Security: 22160K105 Meeting Type: Annual Meeting Date: 28-Jan-2010 Ticker: COST ISIN: US22160K1051 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR B.S. CARSON, SR., M.D. Mgmt For For WILLIAM H. GATES Mgmt For For HAMILTON E. JAMES Mgmt For For JILL S. RUCKELSHAUS Mgmt For For 02 AMENDMENT OF COMPANY'S FOURTH RESTATED STOCK Mgmt For For INCENTIVE PLAN. 03 RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. Mgmt For For FEDEX CORPORATION Agenda Number: 933132259 Security: 31428X106 Meeting Type: Annual Meeting Date: 28-Sep-2009 Ticker: FDX ISIN: US31428X1063 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: JAMES L. BARKSDALE Mgmt For For 1B ELECTION OF DIRECTOR: JOHN A. EDWARDSON Mgmt For For 1C ELECTION OF DIRECTOR: JUDITH L. ESTRIN Mgmt Against Against 1D ELECTION OF DIRECTOR: J.R. HYDE, III Mgmt For For 1E ELECTION OF DIRECTOR: SHIRLEY A. JACKSON Mgmt For For 1F ELECTION OF DIRECTOR: STEVEN R. LORANGER Mgmt For For 1G ELECTION OF DIRECTOR: GARY W. LOVEMAN Mgmt For For 1H ELECTION OF DIRECTOR: SUSAN C. SCHWAB Mgmt For For 1I ELECTION OF DIRECTOR: FREDERICK W. SMITH Mgmt For For 1J ELECTION OF DIRECTOR: JOSHUA I. SMITH Mgmt For For 1K ELECTION OF DIRECTOR: DAVID P. STEINER Mgmt For For 1L ELECTION OF DIRECTOR: PAUL S. WALSH Mgmt For For 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC Mgmt For For ACCOUNTING FIRM. 03 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD Shr Against For CHAIRMAN. 04 STOCKHOLDER PROPOSAL REGARDING SPECIAL SHAREOWNER Shr Against For MEETINGS. 05 STOCKHOLDER PROPOSAL REGARDING SHAREHOLDER VOTE Shr Against For ON EXECUTIVE PAY. 06 STOCKHOLDER PROPOSAL REGARDING HEALTH CARE REFORM Shr Against For PRINCIPLES. FLUOR CORPORATION Agenda Number: 933206117 Security: 343412102 Meeting Type: Annual Meeting Date: 06-May-2010 Ticker: FLR ISIN: US3434121022 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: JAMES T. HACKETT Mgmt For For 1B ELECTION OF DIRECTOR: KENT KRESA Mgmt For For 1C ELECTION OF DIRECTOR: NADER H. SULTAN Mgmt For For 02 THE RATIFICATION OF THE APPOINTMENT BY OUR AUDIT Mgmt For For COMMITTEE OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. 03 A SHAREHOLDER PROPOSAL RECOMMENDING THAT THE Shr Against For BOARD OF DIRECTORS ADOPT A POLICY THAT THE BOARD'S CHAIRMAN BE AN INDEPENDENT DIRECTOR WHO HAS NOT PREVIOUSLY SERVED AS AN EXECUTIVE OFFICER OF FLUOR. FRONTIER OIL CORPORATION Agenda Number: 933214582 Security: 35914P105 Meeting Type: Annual Meeting Date: 28-Apr-2010 Ticker: FTO ISIN: US35914P1057 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR DOUGLAS Y. BECH Mgmt For For MICHAEL C. JENNINGS Mgmt For For JAMES H. LEE Mgmt For For PAUL B. LOYD, JR. Mgmt For For FRANKLIN MYERS Mgmt For For MICHAEL E. ROSE Mgmt For For 02 TO APPROVE THE FIRST AMENDMENT TO THE FRONTIER Mgmt For For OIL CORPORATION OMNIBUS INCENTIVE COMPENSATION PLAN. 03 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE Mgmt For For LLP, INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, AS THE COMPANY'S AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2010. GENZYME CORP Agenda Number: 702403293 Security: 372917104 Meeting Type: AGM Meeting Date: 16-Jun-2010 Ticker: ISIN: US3729171047 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1.1 Election of Douglas A. Berthiaume as a Director Mgmt For For 1.2 Election of Robert J. Bertolini as a Director Mgmt For For 1.3 Election of Gail K. Boudreaux as a Director Mgmt For For 1.4 Election of Robert J. Carpenter as a Director Mgmt For For 1.5 Election of Charles L. Cooney as a Director Mgmt For For 1.6 Election of Victor J. Dzau as a Director Mgmt For For 1.7 Election of Senator Connie Mack III as a Director Mgmt For For 1.8 Election of Richard F. Syron as a Director Mgmt For For 1.9 Election of Henri A. Termeer as a Director Mgmt For For 1.10 Election of Ralph V. Whitworth as a Director Mgmt For For 2 Amend the 2004 Equity Incentive Plan to increase Mgmt For For the number of shares of common stock available for issuance under the plan by 2,750,000 shares 3 Amend the 2009 Employee Stock Purchase Plan Mgmt For For to increase the number of shares of common stock available for issuance under the plan by 1,5000,000 4 Amend the 2007 Director Equity Plan to increase Mgmt For For the number of shares of common stock available for issuance under plan by 250,000 shares 5 Amend the restated Articles of Organization Mgmt For For to reduce the percentage of shares required for Shareholders to call a special meeting of Shareholders from 90% to 40% 6 Ratify the Audit Committee's selection of Independent Mgmt For For Auditors for 2010 GENZYME CORPORATION Agenda Number: 933275869 Security: 372917104 Meeting Type: Annual Meeting Date: 16-Jun-2010 Ticker: GENZ ISIN: US3729171047 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR DOUGLAS A. BERTHIAUME Mgmt For For ROBERT J. BERTOLINI Mgmt For For GAIL K. BOUDREAUX Mgmt For For ROBERT J. CARPENTER Mgmt For For CHARLES L. COONEY Mgmt For For VICTOR J. DZAU Mgmt For For SENATOR CONNIE MACK III Mgmt For For RICHARD F. SYRON Mgmt For For HENRI A. TERMEER Mgmt For For RALPH V. WHITWORTH Mgmt For For 02 A PROPOSAL TO AMEND THE 2 Mgmt For For PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 2,750,000 SHARES. 03 A PROPOSAL TO AMEND THE 2 Mgmt For For PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 1,500,000. 04 A PROPOSAL TO AMEND THE 2 Mgmt For For PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 250,000 SHARES. 05 A PROPOSAL TO AMEND THE RESTATED ARTICLES OF Mgmt For For ORGANIZATION TO REDUCE THE PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL A SPECIAL MEETING OF SHAREHOLDERS FROM 90% TO 40%. 06 A PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S SELECTION Mgmt For For OF INDEPENDENT AUDITORS FOR 2010. GILEAD SCIENCES, INC. Agenda Number: 933218667 Security: 375558103 Meeting Type: Annual Meeting Date: 11-May-2010 Ticker: GILD ISIN: US3755581036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR PAUL BERG Mgmt For For JOHN F. COGAN Mgmt For For ETIENNE F. DAVIGNON Mgmt For For JAMES M. DENNY Mgmt For For CARLA A. HILLS Mgmt For For KEVIN E. LOFTON Mgmt For For JOHN W. MADIGAN Mgmt For For JOHN C. MARTIN Mgmt For For GORDON E. MOORE Mgmt For For NICHOLAS G. MOORE Mgmt For For RICHARD J. WHITLEY Mgmt For For GAYLE E. WILSON Mgmt For For PER WOLD-OLSEN Mgmt For For 02 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP Mgmt For For BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. 03 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE Shr Against For ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO ADOPT MAJORITY VOTING STANDARDS IN GILEAD'S CERTIFICATE OF INCORPORATION AND BY-LAWS. HARLEY-DAVIDSON, INC. Agenda Number: 933209125 Security: 412822108 Meeting Type: Annual Meeting Date: 24-Apr-2010 Ticker: HOG ISIN: US4128221086 Prop.# Proposal Proposal Proposal Vote For/Against Type Management A DIRECTOR BARRY K. ALLEN Mgmt For For RICHARD I. BEATTIE Mgmt For For JUDSON C. GREEN Mgmt For For N. THOMAS LINEBARGER Mgmt For For 1 APPROVAL OF AMENDMENTS TO THE HARLEY-DAVIDSON, Mgmt For For INC. RESTATED ARTICLES OF INCORPORATION TO ELIMINATE THE CLASSIFIED BOARD STRUCTURE AND APPROVAL OF AN ADJOURNMENT OF THE ANNUAL MEETING TO IMPLEMENT THE AMENDMENTS. 2 APPROVAL OF THE HARLEY-DAVIDSON, INC. EMPLOYEE Mgmt For For INCENTIVE PLAN. 3 APPROVAL OF THE AMENDED AND RESTATED HARLEY-DAVIDSON, Mgmt For For INC. DIRECTOR STOCK PLAN. 4 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP, Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS. 5 SHAREHOLDER PROPOSAL TO ADOPT SIMPLE MAJORITY Shr Against For VOTE HEWLETT-PACKARD COMPANY Agenda Number: 933187191 Security: 428236103 Meeting Type: Annual Meeting Date: 17-Mar-2010 Ticker: HPQ ISIN: US4282361033 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR : M.L. ANDREESSEN Mgmt For For 1B ELECTION OF DIRECTOR : L.T. BABBIO, JR. Mgmt For For 1C ELECTION OF DIRECTOR : S.M. BALDAUF Mgmt For For 1D ELECTION OF DIRECTOR : R.L. GUPTA Mgmt For For 1E ELECTION OF DIRECTOR : J.H. HAMMERGREN Mgmt For For 1F ELECTION OF DIRECTOR : M.V. HURD Mgmt For For 1G ELECTION OF DIRECTOR : J.Z. HYATT Mgmt For For 1H ELECTION OF DIRECTOR : J.R. JOYCE Mgmt For For 1I ELECTION OF DIRECTOR : R.L. RYAN Mgmt For For IJ ELECTION OF DIRECTOR : L.S. SALHANY Mgmt For For 1K ELECTION OF DIRECTOR : G.K. THOMPSON Mgmt For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT Mgmt For For REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING OCTOBER 31, 2010. 03 PROPOSAL TO APPROVE THE AMENDED AND RESTATED Mgmt For For HEWLETT-PACKARD COMPANY 2 PLAN. 04 PROPOSAL TO CONDUCT AN ANNUAL ADVISORY VOTE Mgmt For For ON EXECUTIVE COMPENSATION. ILLINOIS TOOL WORKS INC. Agenda Number: 933207272 Security: 452308109 Meeting Type: Annual Meeting Date: 07-May-2010 Ticker: ITW ISIN: US4523081093 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: MARVIN D. BRAILSFORD Mgmt For For 1B ELECTION OF DIRECTOR: SUSAN CROWN Mgmt For For 1C ELECTION OF DIRECTOR: DON H. DAVIS, JR. Mgmt For For 1D ELECTION OF DIRECTOR: ROBERT C. MCCORMACK Mgmt For For 1E ELECTION OF DIRECTOR: ROBERT S. MORRISON Mgmt For For 1F ELECTION OF DIRECTOR: JAMES A. SKINNER Mgmt For For 1G ELECTION OF DIRECTOR: DAVID B. SMITH, JR. Mgmt For For 1H ELECTION OF DIRECTOR: DAVID B. SPEER Mgmt For For 1I ELECTION OF DIRECTOR: PAMELA B. STROBEL Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE Mgmt For For & TOUCHE LLP AS ITW'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. 03 STOCKHOLDER PROPOSAL, IF PRESENTED AT THE MEETING, Shr Against For REQUESTING REPORTS ON POLITICAL CONTRIBUTIONS AND EXPENDITURES. INTEL CORPORATION Agenda Number: 933224367 Security: 458140100 Meeting Type: Annual Meeting Date: 19-May-2010 Ticker: INTC ISIN: US4581401001 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Mgmt Against Against 1B ELECTION OF DIRECTOR: SUSAN L. DECKER Mgmt Against Against 1C ELECTION OF DIRECTOR: JOHN J. DONAHOE Mgmt For For 1D ELECTION OF DIRECTOR: REED E. HUNDT Mgmt Against Against 1E ELECTION OF DIRECTOR: PAUL S. OTELLINI Mgmt For For 1F ELECTION OF DIRECTOR: JAMES D. PLUMMER Mgmt For For 1G ELECTION OF DIRECTOR: DAVID S. POTTRUCK Mgmt Against Against 1H ELECTION OF DIRECTOR: JANE E. SHAW Mgmt For For 1I ELECTION OF DIRECTOR: FRANK D. YEARY Mgmt For For 1J ELECTION OF DIRECTOR: DAVID B. YOFFIE Mgmt For For 02 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP Mgmt For For AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt Against Against JANUS CAPITAL GROUP INC. Agenda Number: 933205444 Security: 47102X105 Meeting Type: Annual Meeting Date: 29-Apr-2010 Ticker: JNS ISIN: US47102X1054 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: RICHARD M. WEIL Mgmt For For 1B ELECTION OF DIRECTOR: G. ANDREW COX Mgmt For For 1C ELECTION OF DIRECTOR: DEBORAH R. GATZEK Mgmt For For 1D ELECTION OF DIRECTOR: ROBERT T. PARRY Mgmt For For 1E ELECTION OF DIRECTOR: JOCK PATTON Mgmt For For 2 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE Mgmt For For LLP AS THE JANUS CAPITAL GROUP INC. INDEPENDENT AUDITOR 3 APPROVE THE JANUS CAPITAL GROUP 2 Mgmt For For INCENTIVE STOCK PLAN JUNIPER NETWORKS, INC. Agenda Number: 933220939 Security: 48203R104 Meeting Type: Annual Meeting Date: 12-May-2010 Ticker: JNPR ISIN: US48203R1041 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR PRADEEP SINDHU Mgmt For For ROBERT M. CALDERONI Mgmt For For WILLIAM F. MEEHAN Mgmt For For 02 APPROVAL OF THE PROPOSED AMENDMENT TO THE JUNIPER Mgmt For For NETWORKS, INC. 2 INCREASES THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE THEREUNDER. 03 RATIFICATION OF ERNST & YOUNG LLP, AN INDEPENDENT Mgmt For For REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS. KANSAS CITY SOUTHERN Agenda Number: 933216966 Security: 485170302 Meeting Type: Annual Meeting Date: 06-May-2010 Ticker: KSU ISIN: US4851703029 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR LU M. CORDOVA Mgmt For For TERRENCE P. DUNN Mgmt For For ANTONIO O. GARZA, JR. Mgmt For For DAVID L. STARLING Mgmt For For 02 RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION Mgmt For For OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. LOCKHEED MARTIN CORPORATION Agenda Number: 933206333 Security: 539830109 Meeting Type: Annual Meeting Date: 22-Apr-2010 Ticker: LMT ISIN: US5398301094 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: E.C. "PETE" ALDRIDGE JR. Mgmt For For 1B ELECTION OF DIRECTOR: NOLAN D. ARCHIBALD Mgmt For For 1C ELECTION OF DIRECTOR: DAVID B. BURRITT Mgmt For For 1D ELECTION OF DIRECTOR: JAMES O. ELLIS JR. Mgmt For For 1E ELECTION OF DIRECTOR: GWENDOLYN S. KING Mgmt For For 1F ELECTION OF DIRECTOR: JAMES M. LOY Mgmt For For 1G ELECTION OF DIRECTOR: DOUGLAS H. MCCORKINDALE Mgmt For For 1H ELECTION OF DIRECTOR: JOSEPH W. RALSTON Mgmt For For 1I ELECTION OF DIRECTOR: JAMES M. SCHNEIDER Mgmt For For 1J ELECTION OF DIRECTOR: ANNE STEVENS Mgmt For For 1K ELECTION OF DIRECTOR: ROBERT J. STEVENS Mgmt For For 02 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG Mgmt For For LLP AS INDEPENDENT AUDITORS 03 STOCKHOLDER PROPOSAL: REPORT ON SPACE-BASED Shr Against For WEAPONS PROGRAM MATTEL, INC. Agenda Number: 933222868 Security: 577081102 Meeting Type: Annual Meeting Date: 12-May-2010 Ticker: MAT ISIN: US5770811025 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: MICHAEL J. DOLAN Mgmt For For 1B ELECTION OF DIRECTOR: ROBERT A. ECKERT Mgmt For For 1C ELECTION OF DIRECTOR: DR. FRANCES D. FERGUSSON Mgmt For For 1D ELECTION OF DIRECTOR: TULLY M. FRIEDMAN Mgmt For For 1E ELECTION OF DIRECTOR: DOMINIC NG Mgmt For For 1F ELECTION OF DIRECTOR: VASANT M. PRABHU Mgmt For For 1G ELECTION OF DIRECTOR: DR. ANDREA L. RICH Mgmt For For 1H ELECTION OF DIRECTOR: RONALD L. SARGENT Mgmt For For 1I ELECTION OF DIRECTOR: DEAN A. SCARBOROUGH Mgmt For For 1J ELECTION OF DIRECTOR: CHRISTOPHER A. SINCLAIR Mgmt For For 1K ELECTION OF DIRECTOR: G. CRAIG SULLIVAN Mgmt For For 1L ELECTION OF DIRECTOR: KATHY BRITTAIN WHITE Mgmt For For 02 APPROVAL OF THE MATTEL, INC. 2 Mgmt For For LONG-TERM COMPENSATION PLAN. 03 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR. MORGAN STANLEY Agenda Number: 933246375 Security: 617446448 Meeting Type: Annual Meeting Date: 18-May-2010 Ticker: MS ISIN: US6174464486 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: ROY J. BOSTOCK Mgmt For For 1B ELECTION OF DIRECTOR: ERSKINE B. BOWLES Mgmt Against Against 1C ELECTION OF DIRECTOR: HOWARD J. DAVIES Mgmt For For 1D ELECTION OF DIRECTOR: JAMES P. GORMAN Mgmt For For 1E ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Mgmt For For 1F ELECTION OF DIRECTOR: NOBUYUKI HIRANO Mgmt For For 1G ELECTION OF DIRECTOR: C. ROBERT KIDDER Mgmt For For 1H ELECTION OF DIRECTOR: JOHN J. MACK Mgmt For For 1I ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Mgmt For For 1J ELECTION OF DIRECTOR: CHARLES H. NOSKI Mgmt For For 1K ELECTION OF DIRECTOR: HUTHAM S. OLAYAN Mgmt For For 1L ELECTION OF DIRECTOR: O. GRIFFITH SEXTON Mgmt For For 1M ELECTION OF DIRECTOR: LAURA D. TYSON Mgmt Against Against 02 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE Mgmt For For LLP AS INDEPENDENT AUDITOR 03 TO APPROVE COMPENSATION OF EXECUTIVES AS DISCLOSED Mgmt For For IN THE PROXY STATEMENT (NON-BINDING ADVISORY RESOLUTION) 04 TO AMEND THE 2 Mgmt For For PLAN 05 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREOWNER Shr Against For MEETINGS 06 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE EQUITY Shr Against For HOLDINGS REQUIREMENT 07 SHAREHOLDER PROPOSAL REGARDING INDEPENDENT CHAIR Shr Against For 08 SHAREHOLDER PROPOSAL REGARDING REPORT ON PAY Shr Against For DISPARITY 09 SHAREHOLDER PROPOSAL REGARDING RECOUPMENT OF Shr Against For MANAGEMENT BONUSES NATIONAL SEMICONDUCTOR CORPORATION Agenda Number: 933130712 Security: 637640103 Meeting Type: Annual Meeting Date: 25-Sep-2009 Ticker: NSM ISIN: US6376401039 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: BRIAN L. HALLA Mgmt For For 1B ELECTION OF DIRECTOR: STEVEN R. APPLETON Mgmt For For 1C ELECTION OF DIRECTOR: GARY P. ARNOLD Mgmt For For 1D ELECTION OF DIRECTOR: RICHARD J. DANZIG Mgmt For For 1E ELECTION OF DIRECTOR: JOHN T. DICKSON Mgmt For For 1F ELECTION OF DIRECTOR: ROBERT J. FRANKENBERG Mgmt For For 1G ELECTION OF DIRECTOR: MODESTO A. MAIDIQUE Mgmt For For 1H ELECTION OF DIRECTOR: EDWARD R. MCCRACKEN Mgmt Against Against 1I ELECTION OF DIRECTOR: RODERICK C. MCGEARY Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF KPMG LLP Mgmt For For AS THE INDEPENDENT AUDITORS OF THE COMPANY. 03 APPROVAL OF THE EXECUTIVE OFFICERS INCENTIVE Mgmt For For PLAN, AS AMENDED. 04 APPROVAL OF THE 2 Mgmt For For 05 AMENDMENTS TO CERTAIN OF OUR EXISTING EQUITY Mgmt For For INCENTIVE PLANS TO ALLOW FOR A ONE-TIME STOCK OPTION EXCHANGE PROGRAM FOR EMPLOYEES OTHER THAN OUR NAMED EXECUTIVE OFFICERS AND DIRECTORS. NUCOR CORPORATION Agenda Number: 933219772 Security: 670346105 Meeting Type: Annual Meeting Date: 13-May-2010 Ticker: NUE ISIN: US6703461052 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR DANIEL R. DIMICCO Mgmt For For JAMES D. HLAVACEK Mgmt For For JOHN H. WALKER Mgmt For For 02 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS NUCOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010 03 APPROVE AMENDMENTS TO NUCOR'S RESTATED CERTIFICATE Mgmt For For OF INCORPORATION ELIMINATING THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS 04 APPROVE THE 2 Mgmt For For 05 STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTE Shr Against For 06 STOCKHOLDER PROPOSAL REGARDING REPORT ON POLITICAL Shr Against For SPENDING PARKER DRILLING COMPANY Agenda Number: 933214215 Security: 701081101 Meeting Type: Annual Meeting Date: 07-May-2010 Ticker: PKD ISIN: US7010811013 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR ROBERT E. MCKEE III Mgmt For For GEORGE J. DONNELLY Mgmt For For GARY R. KING Mgmt For For 02 APPROVE 2010 LONG-TERM INCENTIVE PLAN. Mgmt For For 03 RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT Mgmt For For REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. PARKER-HANNIFIN CORPORATION Agenda Number: 933149254 Security: 701094104 Meeting Type: Annual Meeting Date: 28-Oct-2009 Ticker: PH ISIN: US7010941042 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR WILLIAM E. KASSLING Mgmt For For ROBERT J. KOHLHEPP Mgmt For For GIULIO MAZZALUPI Mgmt For For KLAUS-PETER MUELLER Mgmt For For JOSEPH M. SCAMINACE Mgmt For For WOLFGANG R. SCHMITT Mgmt For For MARKOS I. TAMBAKERAS Mgmt For For JAMES L. WAINSCOTT Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE Mgmt For For & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FY10. 03 APPROVAL OF THE PARKER-HANNIFIN CORPORATION Mgmt For For 2 04 SHAREHOLDER PROPOSAL TO AMEND THE CODE OF REGULATIONS Shr Against For TO SEPARATE THE ROLES OF CHAIRMAN OF THE BOARD AND CHIEF EXECUTIVE OFFICER. QUALCOMM, INCORPORATED Agenda Number: 933181620 Security: 747525103 Meeting Type: Annual Meeting Date: 02-Mar-2010 Ticker: QCOM ISIN: US7475251036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR BARBARA T. ALEXANDER Mgmt For For STEPHEN M. BENNETT Mgmt For For DONALD G. CRUICKSHANK Mgmt For For RAYMOND V. DITTAMORE Mgmt For For THOMAS W. HORTON Mgmt For For IRWIN MARK JACOBS Mgmt For For PAUL E. JACOBS Mgmt For For ROBERT E. KAHN Mgmt For For SHERRY LANSING Mgmt For For DUANE A. NELLES Mgmt For For BRENT SCOWCROFT Mgmt For For MARC I. STERN Mgmt For For 02 TO APPROVE AN AMENDMENT TO THE 2006 LONG-TERM Mgmt For For INCENTIVE PLAN TO INCREASE THE SHARE RESERVE BY 13,000,000 SHARES. 03 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 26, 2010. SANMINA-SCI CORPORATION Agenda Number: 933176465 Security: 800907206 Meeting Type: Annual Meeting Date: 08-Feb-2010 Ticker: SANM ISIN: US8009072062 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: NEIL R. BONKE Mgmt For For 1B ELECTION OF DIRECTOR: ALAIN COUDER Mgmt For For 1C ELECTION OF DIRECTOR: JOHN P. GOLDSBERRY Mgmt For For 1D ELECTION OF DIRECTOR: JOSEPH G. LICATA, JR. Mgmt For For 1E ELECTION OF DIRECTOR: JEAN MANAS Mgmt For For 1F ELECTION OF DIRECTOR: MARIO M. ROSATI Mgmt For For 1G ELECTION OF DIRECTOR: A. EUGENE SAPP, JR. Mgmt For For 1H ELECTION OF DIRECTOR: WAYNE SHORTRIDGE Mgmt For For 1I ELECTION OF DIRECTOR: JURE SOLA Mgmt For For 1J ELECTION OF DIRECTOR: JACKIE M. WARD Mgmt For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP Mgmt For For AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF SANMINA-SCI CORPORATION FOR ITS FISCAL YEAR ENDING OCTOBER 2, 2010. 03 PROPOSAL TO APPROVE THE RESERVATION OF 2,700,000 Mgmt For For SHARES OF COMMON STOCK FOR ISSUANCE UNDER THE 2 STATE STREET CORPORATION Agenda Number: 933226234 Security: 857477103 Meeting Type: Annual Meeting Date: 19-May-2010 Ticker: STT ISIN: US8574771031 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: K. BURNES Mgmt For For 1B ELECTION OF DIRECTOR: P. COYM Mgmt For For 1C ELECTION OF DIRECTOR: P. DE SAINT-AIGNAN Mgmt For For 1D ELECTION OF DIRECTOR: A. FAWCETT Mgmt For For 1E ELECTION OF DIRECTOR: D. GRUBER Mgmt For For 1F ELECTION OF DIRECTOR: L. HILL Mgmt For For 1G ELECTION OF DIRECTOR: J. HOOLEY Mgmt For For 1H ELECTION OF DIRECTOR: R. KAPLAN Mgmt For For 1I ELECTION OF DIRECTOR: C. LAMANTIA Mgmt For For 1J ELECTION OF DIRECTOR: R. LOGUE Mgmt For For 1K ELECTION OF DIRECTOR: R. SERGEL Mgmt For For 1L ELECTION OF DIRECTOR: R. SKATES Mgmt For For 1M ELECTION OF DIRECTOR: G. SUMME Mgmt For For 1N ELECTION OF DIRECTOR: R. WEISSMAN Mgmt For For 02 TO APPROVE A NON-BINDING ADVISORY PROPOSAL ON Mgmt Against Against EXECUTIVE COMPENSATION. 03 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP Mgmt For For AS STATE STREET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. 04 TO VOTE ON A SHAREHOLDER PROPOSAL RELATING TO Shr Against For THE SEPARATION OF THE ROLES OF CHAIRMAN AND CEO. 05 TO VOTE ON A SHAREHOLDER PROPOSAL RELATING TO Shr Against For A REVIEW OF PAY DISPARITY. SYMANTEC CORPORATION Agenda Number: 933129428 Security: 871503108 Meeting Type: Annual Meeting Date: 23-Sep-2009 Ticker: SYMC ISIN: US8715031089 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR MICHAEL A. BROWN Mgmt For For WILLIAM T. COLEMAN Mgmt For For FRANK E. DANGEARD Mgmt For For GERALDINE B. LAYBOURNE Mgmt For For DAVID L. MAHONEY Mgmt For For ROBERT S. MILLER Mgmt For For ENRIQUE SALEM Mgmt For For DANIEL H. SCHULMAN Mgmt For For JOHN W. THOMPSON Mgmt For For V. PAUL UNRUH Mgmt For For 02 TO RATIFY THE SELECTION OF KPMG LLP AS SYMANTEC'S Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 03 TO CONSIDER AND VOTE UPON A STOCKHOLDER PROPOSAL Shr Against For REGARDING SPECIAL STOCKHOLDER MEETINGS, IF PROPERLY PRESENTED AT THE MEETING. TEMPLE-INLAND INC. Agenda Number: 933214164 Security: 879868107 Meeting Type: Annual Meeting Date: 07-May-2010 Ticker: TIN ISIN: US8798681073 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: E. LINN DRAPER, JR. Mgmt For For 1B ELECTION OF DIRECTOR: J. PATRICK MALEY III Mgmt For For 1C ELECTION OF DIRECTOR: W. ALLEN REED Mgmt For For 02 TO APPROVE THE ADOPTION OF THE TEMPLE-INLAND Mgmt For For 2 03 TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT Mgmt For For OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2010. THE CHARLES SCHWAB CORPORATION Agenda Number: 933221335 Security: 808513105 Meeting Type: Annual Meeting Date: 13-May-2010 Ticker: SCHW ISIN: US8085131055 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: ARUN SARIN Mgmt For For 1B ELECTION OF DIRECTOR: PAULA A. SNEED Mgmt For For 02 RATIFICATION OF INDEPENDENT AUDITORS Mgmt For For 03 APPROVAL OF AMENDED CORPORATE EXECUTIVE BONUS Mgmt For For PLAN 04 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shr Against For 05 STOCKHOLDER PROPOSAL REGARDING DEATH BENEFITS Shr Against For THE MOSAIC COMPANY Agenda Number: 933133578 Security: 61945A107 Meeting Type: Annual Meeting Date: 08-Oct-2009 Ticker: MOS ISIN: US61945A1079 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR PHYLLIS E. COCHRAN Mgmt For For ROBERT L. LUMPKINS Mgmt For For HAROLD H. MACKAY Mgmt For For WILLIAM T. MONAHAN Mgmt For For 02 APPROVAL OF THE AMENDED PERFORMANCE GOALS UNDER Mgmt For For THE MOSAIC COMPANY 2 PLAN. 03 RATIFICATION OF THE APPOINTMENT OF KPMG LLP Mgmt For For AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 31, 2010. THE RYLAND GROUP, INC. Agenda Number: 933201523 Security: 783764103 Meeting Type: Annual Meeting Date: 28-Apr-2010 Ticker: RYL ISIN: US7837641031 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR LESLIE M. FRECON Mgmt For For ROLAND A. HERNANDEZ Mgmt For For WILLIAM L. JEWS Mgmt For For NED MANSOUR Mgmt For For ROBERT E. MELLOR Mgmt For For NORMAN J. METCALFE Mgmt For For LARRY T. NICHOLSON Mgmt For For CHARLOTTE ST. MARTIN Mgmt For For R.G. VAN SCHOONENBERG Mgmt For For 02 CONSIDERATION OF A PROPOSAL FROM THE NATHAN Shr Against For CUMMINGS FOUNDATION (A STOCKHOLDER). 03 CONSIDERATION OF A PROPOSAL FROM CERTAIN RETIREMENT Shr Against For SYSTEMS AND PENSION FUNDS OF THE EMPLOYEES OF THE CITY OF NEW YORK (STOCKHOLDERS). 04 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG Mgmt For For LLP AS RYLAND'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. THE WALT DISNEY COMPANY Agenda Number: 933183751 Security: 254687106 Meeting Type: Annual Meeting Date: 10-Mar-2010 Ticker: DIS ISIN: US2546871060 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: SUSAN E. ARNOLD Mgmt For For 1B ELECTION OF DIRECTOR: JOHN E. BRYSON Mgmt Against Against 1C ELECTION OF DIRECTOR: JOHN S. CHEN Mgmt For For 1D ELECTION OF DIRECTOR: JUDITH L. ESTRIN Mgmt Against Against 1E ELECTION OF DIRECTOR: ROBERT A. IGER Mgmt For For 1F ELECTION OF DIRECTOR: STEVEN P. JOBS Mgmt For For 1G ELECTION OF DIRECTOR: FRED H. LANGHAMMER Mgmt For For 1H ELECTION OF DIRECTOR: AYLWIN B. LEWIS Mgmt For For 1I ELECTION OF DIRECTOR: MONICA C. LOZANO Mgmt For For 1J ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Mgmt For For 1K ELECTION OF DIRECTOR: JOHN E. PEPPER, JR. Mgmt For For 1L ELECTION OF DIRECTOR: SHERYL SANDBERG Mgmt Against Against 1M ELECTION OF DIRECTOR: ORIN C. SMITH Mgmt For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2010. 03 TO APPROVE THE AMENDMENT TO THE AMENDED AND Mgmt For For RESTATED 2 04 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED Mgmt For For CERTIFICATE OF INCORPORATION RELATING TO INTERESTED PERSON TRANSACTIONS. 05 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED Mgmt For For CERTIFICATE OF INCORPORATION RELATING TO BYLAW AMENDMENTS. 06 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED Mgmt For For CERTIFICATE OF INCORPORATION RELATING TO TRACKING STOCK PROVISIONS. 07 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED Mgmt For For CERTIFICATE OF INCORPORATION RELATING TO CLASSIFIED BOARD TRANSITION PROVISIONS. 08 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING Shr Against For TO SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. 09 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING Shr Against For TO EX-GAY NON DISCRIMINATION POLICY. VIACOM INC. Agenda Number: 933257746 Security: 92553P102 Meeting Type: Annual Meeting Date: 09-Jun-2010 Ticker: VIA ISIN: US92553P1021 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR GEORGE S. ABRAMS Mgmt For For PHILIPPE P. DAUMAN Mgmt For For THOMAS E. DOOLEY Mgmt For For ALAN C. GREENBERG Mgmt For For ROBERT K. KRAFT Mgmt For For BLYTHE J. MCGARVIE Mgmt For For CHARLES E. PHILLIPS, JR Mgmt For For SHARI REDSTONE Mgmt For For SUMNER M. REDSTONE Mgmt For For FREDERIC V. SALERNO Mgmt For For WILLIAM SCHWARTZ Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP TO SERVE AS INDEPENDENT AUDITOR FOR VIACOM INC. FOR FISCAL YEAR 2010. 03 THE APPROVAL OF THE VIACOM INC. 2006 LONG-TERM Mgmt For For MANAGEMENT INCENTIVE PLAN, AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2011. 04 THE APPROVAL OF THE VIACOM INC. 2 Mgmt For For PLAN FOR OUTSIDE DIRECTORS. 05 THE APPROVAL OF THE VIACOM INC. 2 Mgmt For For FOR OUTSIDE DIRECTORS. WILLIAMS-SONOMA, INC. Agenda Number: 933239964 Security: 969904101 Meeting Type: Annual Meeting Date: 26-May-2010 Ticker: WSM ISIN: US9699041011 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 DIRECTOR LAURA J. ALBER Mgmt For For ADRIAN D.P. BELLAMY Mgmt For For PATRICK J. CONNOLLY Mgmt For For ADRIAN T. DILLON Mgmt For For ANTHONY A. GREENER Mgmt For For TED W. HALL Mgmt For For MICHAEL R. LYNCH Mgmt For For SHARON L MCCOLLAM Mgmt For For RICHARD T. ROBERTSON Mgmt For For DAVID B. ZENOFF Mgmt For For 2 THE AMENDMENT AND RESTATEMENT OF THE WILLIAMS-SONOMA, Mgmt For For INC. 2001 LONG-TERM INCENTIVE PLAN 3 THE AMENDMENT AND RESTATEMENT OF THE WILLIAMS-SONOMA, Mgmt For For INC. 2 4 RATIFICATION OF THE SELECTION OF DELOITTE & Mgmt For For TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 30, 2011 WYNN RESORTS, LIMITED Agenda Number: 933222072 Security: 983134107 Meeting Type: Annual Meeting Date: 12-May-2010 Ticker: WYNN ISIN: US9831341071 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR STEPHEN A. WYNN Mgmt For For RAY R. IRANI Mgmt For For ALVIN V. SHOEMAKER Mgmt For For D. BOONE WAYSON Mgmt For For 02 TO APPROVE AMENDMENTS TO THE COMPANY'S 2002 Mgmt For For STOCK INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES OF THE COMPANY'S COMMON STOCK SUBJECT TO THE 2,750,000 SHARES TO 12,750,000 SHARES, TO EXTEND THE TERM OF THE PLAN TO 2022, AND TO REMOVE THE ABILITY OF THE ADMINISTRATOR TO REPRICE STOCK OPTIONS. 03 TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT Mgmt For For OF ERNST & YOUNG, LLP AS THE INDEPENDENT AUDITORS FOR THE COMPANY AND ALL OF ITS SUBSIDIARIES FOR 2010. PERMANENT PORTFOLIO AGILENT TECHNOLOGIES, INC. Agenda Number: 933182280 Security: 00846U101 Meeting Type: Annual Meeting Date: 02-Mar-2010 Ticker: A ISIN: US00846U1016 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: PAUL N. CLARK Mgmt For For 1B ELECTION OF DIRECTOR: JAMES G. CULLEN Mgmt For For 02 THE RATIFICATION OF THE AUDIT AND FINANCE COMMITTEE'S Mgmt For For APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AGILENT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 03 THE APPROVAL OF THE AGILENT TECHNOLOGIES, INC. Mgmt For For PERFORMANCE-BASED COMPENSATION PLAN FOR COVERED EMPLOYEES. AIR PRODUCTS AND CHEMICALS, INC. Agenda Number: 933173750 Security: 009158106 Meeting Type: Annual Meeting Date: 28-Jan-2010 Ticker: APD ISIN: US0091581068 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR WILLIAM L. DAVIS III Mgmt For For W. DOUGLAS FORD Mgmt For For EVERT HENKES Mgmt For For MARGARET G. MCGLYNN Mgmt For For 02 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC Mgmt For For ACCOUNTANTS. RATIFICATION OF APPOINTMENT OF KPMG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2010. 03 APPROVAL OF THE LONG-TERM INCENTIVE PLAN. APPROVE Mgmt For For AMENDMENTS TO THE LONG-TERM INCENTIVE PLAN. ALEXANDER & BALDWIN, INC. Agenda Number: 933194994 Security: 014482103 Meeting Type: Annual Meeting Date: 29-Apr-2010 Ticker: ALEX ISIN: US0144821032 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 DIRECTOR W.B. BAIRD Mgmt For For M.J. CHUN Mgmt For For W.A. DOANE Mgmt For For W.A. DODS, JR. Mgmt For For C.G. KING Mgmt For For S.M. KURIYAMA Mgmt For For C.H. LAU Mgmt For For D.M. PASQUALE Mgmt For For M.G. SHAW Mgmt For For J.N. WATANABE Mgmt For For 2 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE Mgmt For For & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION. 3 PROPOSAL TO APPROVE THE AMENDED AND RESTATED Mgmt For For ALEXANDER & BALDWIN, INC. 2 PLAN. AMB PROPERTY CORPORATION Agenda Number: 933214520 Security: 00163T109 Meeting Type: Annual Meeting Date: 06-May-2010 Ticker: AMB ISIN: US00163T1097 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: T. ROBERT BURKE Mgmt For For 1B ELECTION OF DIRECTOR: DAVID A. COLE Mgmt For For 1C ELECTION OF DIRECTOR: LYDIA H. KENNARD Mgmt For For 1D ELECTION OF DIRECTOR: J. MICHAEL LOSH Mgmt For For 1E ELECTION OF DIRECTOR: HAMID R. MOGHADAM Mgmt For For 1F ELECTION OF DIRECTOR: FREDERICK W. REID Mgmt For For 1G ELECTION OF DIRECTOR: JEFFREY L. SKELTON Mgmt For For 1H ELECTION OF DIRECTOR: THOMAS W. TUSHER Mgmt For For 1I ELECTION OF DIRECTOR: CARL B. WEBB Mgmt For For 2 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF AMB PROPERTY CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. AMGEN INC. Agenda Number: 933212134 Security: 031162100 Meeting Type: Annual Meeting Date: 12-May-2010 Ticker: AMGN ISIN: US0311621009 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: DR. DAVID BALTIMORE Mgmt For For 1B ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Mgmt For For 1C ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL Mgmt For For 1D ELECTION OF DIRECTOR: MR. JERRY D. CHOATE Mgmt For For 1E ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN Mgmt For For 1F ELECTION OF DIRECTOR: MR. FREDERICK W. GLUCK Mgmt For For 1G ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON Mgmt For For 1H ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Mgmt For For 1I ELECTION OF DIRECTOR: DR. GILBERT S. OMENN Mgmt For For 1J ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM Mgmt For For 1K ELECTION OF DIRECTOR: ADM. J. PAUL REASON, USN Mgmt For For (RETIRED) 1L ELECTION OF DIRECTOR: MR. LEONARD D. SCHAEFFER Mgmt For For 1M ELECTION OF DIRECTOR: MR. KEVIN W. SHARER Mgmt For For 02 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP Mgmt For For AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2010 3A STOCKHOLDER PROPOSAL: STOCKHOLDER PROPOSAL #1 Shr Against For (SHAREHOLDER ACTION BY WRITTEN CONSENT) 3B STOCKHOLDER PROPOSAL: STOCKHOLDER PROPOSAL #2 Shr Against For (EQUITY RETENTION POLICY) AUTODESK, INC. Agenda Number: 933259017 Security: 052769106 Meeting Type: Annual Meeting Date: 10-Jun-2010 Ticker: ADSK ISIN: US0527691069 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: CARL BASS Mgmt For For 1B ELECTION OF DIRECTOR: CRAWFORD W. BEVERIDGE Mgmt For For 1C ELECTION OF DIRECTOR: J. HALLAM DAWSON Mgmt For For 1D ELECTION OF DIRECTOR: PER-KRISTIAN HALVORSEN Mgmt For For 1E ELECTION OF DIRECTOR: SEAN M. MALONEY Mgmt For For 1F ELECTION OF DIRECTOR: MARY T. MCDOWELL Mgmt For For 1G ELECTION OF DIRECTOR: CHARLES J. ROBEL Mgmt For For 1H ELECTION OF DIRECTOR: STEVEN M. WEST Mgmt For For 02 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP Mgmt For For AS AUTODESK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2011. 03 APPROVE THE AUTODESK, INC., EXECUTIVE INCENTIVE Mgmt For For PLAN AS AMENDED, PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE OF 1986. 04 APPROVE AMENDMENTS TO THE AUTODESK, INC., 2008 Mgmt For For EMPLOYEE STOCK PLAN, AS AMENDED. AVALONBAY COMMUNITIES, INC. Agenda Number: 933228656 Security: 053484101 Meeting Type: Annual Meeting Date: 19-May-2010 Ticker: AVB ISIN: US0534841012 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR BRYCE BLAIR Mgmt For For BRUCE A. CHOATE Mgmt For For JOHN J. HEALY, JR. Mgmt For For TIMOTHY J. NAUGHTON Mgmt For For LANCE R. PRIMIS Mgmt For For PETER S. RUMMELL Mgmt For For H. JAY SARLES Mgmt For For W. EDWARD WALTER Mgmt For For 02 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP Mgmt For For AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2010. BANK OF NEW YORK MELLON CORP. Agenda Number: 933207436 Security: 064058100 Meeting Type: Annual Meeting Date: 13-Apr-2010 Ticker: BK ISIN: US0640581007 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR RUTH E. BRUCH Mgmt For For NICHOLAS M. DONOFRIO Mgmt For For GERALD L. HASSELL Mgmt For For EDMUND F. KELLY Mgmt For For ROBERT P. KELLY Mgmt For For RICHARD J. KOGAN Mgmt For For MICHAEL J. KOWALSKI Mgmt For For JOHN A. LUKE, JR. Mgmt For For ROBERT MEHRABIAN Mgmt For For MARK A. NORDENBERG Mgmt For For CATHERINE A. REIN Mgmt For For WILLIAM C. RICHARDSON Mgmt For For SAMUEL C. SCOTT III Mgmt For For JOHN P. SURMA Mgmt For For WESLEY W. VON SCHACK Mgmt For For 02 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) Mgmt For For RESOLUTION RELATING TO 2 03 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT Mgmt For For REGISTERED PUBLIC ACCOUNTANT. 04 STOCKHOLDER PROPOSAL WITH RESPECT TO CUMULATIVE Shr Against For VOTING. 05 STOCKHOLDER PROPOSAL REQUESTING ADOPTION OF Shr Against For POLICY REQUIRING FIVE-YEAR LOCK-UP PERIOD FOR SENIOR EXECUTIVES' EQUITY INCENTIVE AWARDS. 06 STOCKHOLDER PROPOSAL REQUESTING STOCKHOLDER Shr Against For APPROVAL OF CERTAIN FUTURE SEVERANCE AGREEMENTS WITH SENIOR EXECUTIVES. BHP BILLITON LIMITED Agenda Number: 933149329 Security: 088606108 Meeting Type: Annual Meeting Date: 26-Nov-2009 Ticker: BHP ISIN: US0886061086 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 TO RECEIVE THE 2 Mgmt For For REPORTS FOR BHP BILLITON LIMITED AND BHP BILLITON PLC 02 TO RE-ELECT MR CARLOS CORDEIRO AS A DIRECTOR Mgmt For For OF BHP BILLITON LIMITED AND BHP BILLITON PLC 03 TO RE-ELECT MR DAVID CRAWFORD AS A DIRECTOR Mgmt For For OF BHP BILLITON LIMITED AND BHP BILLITON PLC 04 TO RE-ELECT THE HON E GAIL DE PLANQUE AS A DIRECTOR Mgmt For For OF BHP BILLITON LIMITED AND BHP BILLITON PLC 05 TO RE-ELECT MR MARIUS KLOPPERS AS A DIRECTOR Mgmt For For OF BHP BILLITON LIMITED AND BHP BILLITON PLC 06 TO RE-ELECT MR DON ARGUS AS A DIRECTOR OF BHP Mgmt For For BILLITON LIMITED AND BHP BILLITON PLC 07 TO ELECT MR WAYNE MURDY AS A DIRECTOR OF BHP Mgmt For For BILLITON LIMITED AND BHP BILLITON PLC 08 TO REAPPOINT KPMG AUDIT PLC AS THE AUDITOR OF Mgmt For For BHP BILLITON PLC 09 TO RENEW THE GENERAL AUTHORITY TO ISSUE SHARES Mgmt For For IN BHP BILLITON PLC 10 TO RENEW THE DISAPPLICATION OF PRE-EMPTION RIGHTS Mgmt For For IN BHP BILLITON PLC 11 TO APPROVE THE REPURCHASE OF SHARES IN BHP BILLITON Mgmt For For PLC 12A TO APPROVE THE CANCELLATION OF SHARES IN BHP Mgmt For For BILLITON PLC HELD BY BHP BILLITON LIMITED ON 30 APRIL 2010 12B TO APPROVE THE CANCELLATION OF SHARES IN BHP Mgmt For For BILLITON PLC HELD BY BHP BILLITON LIMITED ON 17 JUNE 2010 12C TO APPROVE THE CANCELLATION OF SHARES IN BHP Mgmt For For BILLITON PLC HELD BY BHP BILLITON LIMITED ON 15 SEPTEMBER 2010 12D TO APPROVE THE CANCELLATION OF SHARES IN BHP Mgmt For For BILLITON PLC HELD BY BHP BILLITON LIMITED ON 11 NOVEMBER 2010 13 TO APPROVE THE 2 Mgmt For For 14 TO APPROVE THE GRANT OF AWARDS TO MR MARIUS Mgmt For For KLOPPERS UNDER THE GIS AND THE LTIP BOSTON PROPERTIES, INC. Agenda Number: 933230966 Security: 101121101 Meeting Type: Annual Meeting Date: 18-May-2010 Ticker: BXP ISIN: US1011211018 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 DIRECTOR MORTIMER B. ZUCKERMAN Mgmt For For CAROL B. EINIGER Mgmt For For DR. JACOB A. FRENKEL Mgmt For For 2 TO APPROVE AN AMENDMENT TO OUR AMENDED AND RESTATED Mgmt For For CERTIFICATE OF INCORPORATION RELATING TO THE ELECTION OF DIRECTORS. 3 TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT Mgmt For For OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. 4 TO CONSIDER AND ACT UPON A STOCKHOLDER PROPOSAL Shr Against For CONCERNING THE PREPARATION OF A SUSTAINABILITY REPORT, IF PROPERLY PRESENTED AT THE MEETING. 5 TO CONSIDER AND ACT UPON A STOCKHOLDER PROPOSAL Shr Against For CONCERNING AN INDEPENDENT BOARD CHAIRMAN, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. BP P.L.C. Agenda Number: 933309038 Security: 055622104 Meeting Type: Annual Meeting Date: 15-Apr-2010 Ticker: BP ISIN: US0556221044 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 TO RECEIVE THE DIRECTORS' ANNUAL REPORT AND Mgmt For For ACCOUNTS 02 TO APPROVE THE DIRECTORS' REMUNERATION REPORT Mgmt For For 03 TO ELECT MR P ANDERSON AS A DIRECTOR Mgmt For For 04 TO RE-ELECT MR A BURGMANS AS A DIRECTOR Mgmt For For 05 TO RE-ELECT MRS C B CARROLL AS A DIRECTOR Mgmt For For 06 TO RE-ELECT SIR WILLIAM CASTELL AS A DIRECTOR Mgmt For For 07 TO RE-ELECT MR I C CONN AS A DIRECTOR Mgmt For For 08 TO RE-ELECT MR G DAVID AS A DIRECTOR Mgmt For For 09 TO RE-ELECT MR A N OTHER AS A DIRECTOR Mgmt For For 10 TO RE-ELECT MR R DUDLEY AS A DIRECTOR Mgmt For For 11 TO RE-ELECT MR D J FLINT AS A DIRECTOR Mgmt For For 12 TO RE-ELECT DR B E GROTE AS A DIRECTOR Mgmt For For 13 TO RE-ELECT DR A B HAYWARD AS A DIRECTOR Mgmt For For 14 TO RE-ELECT MR A G INGLIS AS A DIRECTOR Mgmt For For 15 TO RE-ELECT DR D S JULIUS AS A DIRECTOR Mgmt For For 16 TO ELECT MR C-H SVANBERG AS A DIRECTOR Mgmt For For 17 TO RE-APPOINT ERNST & YOUNG LLP AS AUDITORS Mgmt For For AND AUTHORIZE THE BOARD TO FIX THEIR REMUNERATION S18 SPECIAL RESOLUTION: TO ADOPT NEW ARTICLES OF Mgmt For For ASSOCIATION S19 SPECIAL RESOLUTION: TO GIVE LIMITED AUTHORITY Mgmt For For FOR THE PURCHASE OF ITS OWN SHARES BY THE COMPANY 20 TO GIVE LIMITED AUTHORITY TO ALLOT SHARES UP Mgmt For For TO A SPECIFIED AMOUNT S21 SPECIAL RESOLUTION: TO GIVE AUTHORITY TO ALLOT Mgmt For For A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS S22 SPECIAL RESOLUTION: TO AUTHORIZE THE CALLING Mgmt For For OF GENERAL MEETINGS (EXCLUDING ANNUAL GENERAL MEETINGS) BY NOTICE OF AT LEAST 14 CLEAR DAYS 23 TO APPROVE THE RENEWAL OF THE EXECUTIVE DIRECTORS Mgmt For For INCENTIVE PLAN 24 TO APPROVE THE SCRIP DIVIDEND PROGRAMME Mgmt For For S25 SPECIAL RESOLUTION: TO INSTRUCT A COMMITTEE Shr Against For OF THE BOARD TO COMMISSION AND REVIEW ANY DECISION TO PROCEED WITH THE SUNRISE SAGD PROGRAMME BRE PROPERTIES, INC. Agenda Number: 933223581 Security: 05564E106 Meeting Type: Annual Meeting Date: 18-May-2010 Ticker: BRE ISIN: US05564E1064 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 DIRECTOR IRVING F. LYONS, III Mgmt For For PAULA F. DOWNEY Mgmt For For EDWARD F. LANGE, JR. Mgmt For For CHRISTOPHER J. MCGURK Mgmt For For MATTHEW T. MEDEIROS Mgmt For For CONSTANCE B. MOORE Mgmt For For JEANNE R. MYERSON Mgmt For For JEFFREY T. PERO Mgmt For For THOMAS E. ROBINSON Mgmt For For DENNIS E. SINGLETON Mgmt For For THOMAS P. SULLIVAN Mgmt For For 2 TO APPROVE AN AMENDMENT TO THE AMENDED AND RESTATED Mgmt For For 1 MAXIMUM NUMBER OF SHARES RESERVED FOR ISSUANCE THEREUNDER FROM 4,500,,250,000 SHARES. 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP Mgmt For For AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY. CAMECO CORPORATION Agenda Number: 933205533 Security: 13321L108 Meeting Type: Annual Meeting Date: 26-May-2010 Ticker: CCJ ISIN: CA13321L1085 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 YOU DECLARE THAT THE SHARES REPRESENTED BY THIS Mgmt Against For VOTING INSTRUCTION FORM ARE HELD, BENEFICIALLY OWNED OR CONTROLLED, EITHER DIRECTLY OR INDIRECTLY, BY A RESIDENT OF CANADA AS DEFINED ON THE FORM. IF THE SHARES ARE HELD IN THE NAMES OF TWO OR MORE PEOPLE, YOU DECLARE THAT ALL OF THESE PEOPLE ARE RESIDENTS OF CANADA. 02 DIRECTOR JOHN H. CLAPPISON Mgmt For For JOE F. COLVIN Mgmt For For JAMES R. CURTISS Mgmt For For DONALD H.F. DERANGER Mgmt For For JAMES K. GOWANS Mgmt For For GERALD W. GRANDEY Mgmt For For NANCY E. HOPKINS Mgmt For For OYVIND HUSHOVD Mgmt For For J.W. GEORGE IVANY Mgmt For For A. ANNE MCLELLAN Mgmt For For A. NEIL MCMILLAN Mgmt For For VICTOR J. ZALESCHUK Mgmt For For 03 APPOINT KPMG LLP AS AUDITORS Mgmt For For 04 RESOLVED, ON AN ADVISORY BASIS AND NOT TO DIMINISH Mgmt For For THE ROLE AND RESPONSIBILITIES OF THE BOARD OF DIRECTORS, THAT THE SHAREHOLDERS ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN CAMECO'S MANAGEMENT PROXY CIRCULAR DELIVERED IN ADVANCE OF THE 2 CBS CORPORATION Agenda Number: 933244206 Security: 124857103 Meeting Type: Annual Meeting Date: 26-May-2010 Ticker: CBSA ISIN: US1248571036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR DAVID R. ANDELMAN Mgmt For For JOSEPH A. CALIFANO, JR. Mgmt For For WILLIAM S. COHEN Mgmt For For GARY L. COUNTRYMAN Mgmt For For CHARLES K. GIFFORD Mgmt For For LEONARD GOLDBERG Mgmt For For BRUCE S. GORDON Mgmt For For LINDA M. GRIEGO Mgmt For For ARNOLD KOPELSON Mgmt For For LESLIE MOONVES Mgmt For For DOUG MORRIS Mgmt For For SHARI REDSTONE Mgmt For For SUMNER M. REDSTONE Mgmt For For FREDERIC V. SALERNO Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. 03 A PROPOSAL TO RE-APPROVE THE MATERIAL TERMS Mgmt For For OF THE PERFORMANCE GOALS IN THE COMPANY'S SENIOR EXECUTIVE SHORT-TERM INCENTIVE PLAN. CELGENE CORPORATION Agenda Number: 933268701 Security: 151020104 Meeting Type: Annual Meeting Date: 16-Jun-2010 Ticker: CELG ISIN: US1510201049 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR SOL J. BARER, PH.D. Mgmt For For ROBERT J. HUGIN Mgmt For For MICHAEL D. CASEY Mgmt For For CARRIE S. COX Mgmt For For RODMAN L. DRAKE Mgmt For For GILLA KAPLAN, PH.D. Mgmt For For JAMES J. LOUGHLIN Mgmt For For ERNEST MARIO, PH.D. Mgmt For For WALTER L. ROBB, PH.D. Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF KPMG LLP Mgmt For For AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. CHEVRON CORPORATION Agenda Number: 933241743 Security: 166764100 Meeting Type: Annual Meeting Date: 26-May-2010 Ticker: CVX ISIN: US1667641005 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: S.H. ARMACOST Mgmt For For 1B ELECTION OF DIRECTOR: L.F. DEILY Mgmt For For 1C ELECTION OF DIRECTOR: R.E. DENHAM Mgmt For For 1D ELECTION OF DIRECTOR: R.J. EATON Mgmt For For 1E ELECTION OF DIRECTOR: C. HAGEL Mgmt For For 1F ELECTION OF DIRECTOR: E. HERNANDEZ Mgmt For For 1G ELECTION OF DIRECTOR: F.G. JENIFER Mgmt For For 1H ELECTION OF DIRECTOR: G.L. KIRKLAND Mgmt For For 1I ELECTION OF DIRECTOR: S. NUNN Mgmt For For 1J ELECTION OF DIRECTOR: D.B. RICE Mgmt For For 1K ELECTION OF DIRECTOR: K.W. SHARER Mgmt For For 1L ELECTION OF DIRECTOR: C.R. SHOEMATE Mgmt For For 1M ELECTION OF DIRECTOR: J.G. STUMPF Mgmt For For 1N ELECTION OF DIRECTOR: R.D. SUGAR Mgmt For For 1O ELECTION OF DIRECTOR: C. WARE Mgmt For For 1P ELECTION OF DIRECTOR: J.S. WATSON Mgmt For For 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC Mgmt For For ACCOUNTING FIRM 03 AMENDMENT TO CHEVRON'S BY-LAWS TO REDUCE THE Mgmt For For PERCENTAGE OF STOCKHOLDINGS REQUIRED FOR STOCKHOLDERS TO CALL FOR SPECIAL MEETINGS 04 APPOINTMENT OF AN INDEPENDENT DIRECTOR WITH Shr Against For ENVIRONMENTAL EXPERTISE 05 HOLDING EQUITY-BASED COMPENSATION THROUGH RETIREMENT Shr Against For 06 DISCLOSURE OF PAYMENTS TO HOST GOVERNMENTS Shr Against For 07 GUIDELINES FOR COUNTRY SELECTION Shr Against For 08 FINANCIAL RISKS FROM CLIMATE CHANGE Shr Against For 09 HUMAN RIGHTS COMMITTEE Shr Against For CONOCOPHILLIPS Agenda Number: 933218617 Security: 20825C104 Meeting Type: Annual Meeting Date: 12-May-2010 Ticker: COP ISIN: US20825C1045 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Mgmt For For 1B ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Mgmt For For 1C ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Mgmt For For 1D ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Mgmt For For 1E ELECTION OF DIRECTOR: RUTH R. HARKIN Mgmt For For 1F ELECTION OF DIRECTOR: HAROLD W. MCGRAW III Mgmt For For 1G ELECTION OF DIRECTOR: JAMES J. MULVA Mgmt For For 1H ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Mgmt For For 1I ELECTION OF DIRECTOR: HARALD J. NORVIK Mgmt For For 1J ELECTION OF DIRECTOR: WILLIAM K. REILLY Mgmt For For 1K ELECTION OF DIRECTOR: BOBBY S. SHACKOULS Mgmt For For 1L ELECTION OF DIRECTOR: VICTORIA J. TSCHINKEL Mgmt For For 1M ELECTION OF DIRECTOR: KATHRYN C. TURNER Mgmt For For 1N ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. Mgmt For For 02 PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG Mgmt For For LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. 03 BOARD RISK MANAGEMENT OVERSIGHT Shr Against For 04 GREENHOUSE GAS REDUCTION Shr Against For 05 OIL SANDS DRILLING Shr Against For 06 LOUISIANA WETLANDS Shr Against For 07 FINANCIAL RISKS OF CLIMATE CHANGE Shr Against For 08 TOXIC POLLUTION REPORT Shr Against For 09 GENDER EXPRESSION NON-DISCRIMINATION Shr Against For 10 POLITICAL CONTRIBUTIONS Shr Against For CORPORATE OFFICE PROPERTIES TRUST Agenda Number: 933228202 Security: 22002T108 Meeting Type: Annual Meeting Date: 13-May-2010 Ticker: OFC ISIN: US22002T1088 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR JAY H. SHIDLER Mgmt For For CLAY W. HAMLIN, III Mgmt For For THOMAS F. BRADY Mgmt For For ROBERT L. DENTON Mgmt For For DOUGLAS M. FIRSTENBERG Mgmt For For RANDALL M. GRIFFIN Mgmt For For DAVID M. JACOBSTEIN Mgmt For For STEVEN D. KESLER Mgmt For For KENNETH S. SWEET, JR. Mgmt For For RICHARD SZAFRANSKI Mgmt For For KENNETH D. WETHE Mgmt For For 02 APPROVAL OF THE AMENDED AND RESTATED 2008 OMNIBUS Mgmt For For EQUITY AND INCENTIVE PLAN. 03 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. COSTCO WHOLESALE CORPORATION Agenda Number: 933175300 Security: 22160K105 Meeting Type: Annual Meeting Date: 28-Jan-2010 Ticker: COST ISIN: US22160K1051 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR B.S. CARSON, SR., M.D. Mgmt For For WILLIAM H. GATES Mgmt For For HAMILTON E. JAMES Mgmt For For JILL S. RUCKELSHAUS Mgmt For For 02 AMENDMENT OF COMPANY'S FOURTH RESTATED STOCK Mgmt For For INCENTIVE PLAN. 03 RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. Mgmt For For DEVON ENERGY CORPORATION Agenda Number: 933260185 Security: 25179M103 Meeting Type: Annual Meeting Date: 09-Jun-2010 Ticker: DVN ISIN: US25179M1036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR JOHN RICHELS Mgmt For For 02 RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT Mgmt For For AUDITORS FOR 2010. 03 ADOPT SIMPLE MAJORITY VOTE. Shr Against For DIGITAL REALTY TRUST, INC. Agenda Number: 933201888 Security: 253868103 Meeting Type: Annual Meeting Date: 27-Apr-2010 Ticker: DLR ISIN: US2538681030 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR RICHARD A. MAGNUSON Mgmt For For MICHAEL F. FOUST Mgmt For For LAURENCE A. CHAPMAN Mgmt For For KATHLEEN EARLEY Mgmt For For RUANN F. ERNST, PH.D. Mgmt For For DENNIS E. SINGLETON Mgmt For For ROBERT H. ZERBST Mgmt For For 02 RATIFYING THE SELECTION OF KPMG LLP AS THE COMPANY'S Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED DECEMBER 31, 2010. DUKE REALTY CORPORATION Agenda Number: 933111077 Security: 264411505 Meeting Type: Special Meeting Date: 22-Jul-2009 Ticker: DRE ISIN: US2644115055 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S Mgmt For For THIRD RESTATED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF SHARES OF THE COMPANY'S COMMON STOCK, PAR VALUE $.01 PER SHARE, AUTHORIZED THEREUNDER FROM SHARES. 02 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S Mgmt For For THIRD RESTATED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF SHARES OF THE COMPANY'S PREFERRED STOCK, PAR VALUE $.01 PER SHARE, AUTHORIZED THEREUNDER FROM FIVE MILLION SHARES TO TEN MILLION SHARES. DUKE REALTY CORPORATION Agenda Number: 933202309 Security: 264411505 Meeting Type: Annual Meeting Date: 28-Apr-2010 Ticker: DRE ISIN: US2644115055 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: THOMAS J. BALTIMORE, JR Mgmt For For 1B ELECTION OF DIRECTOR: BARRINGTON H. BRANCH Mgmt For For 1C ELECTION OF DIRECTOR: GEOFFREY A. BUTTON Mgmt For For 1D ELECTION OF DIRECTOR: WILLIAM CAVANAUGH III Mgmt For For 1E ELECTION OF DIRECTOR: NGAIRE E. CUNEO Mgmt For For 1F ELECTION OF DIRECTOR: CHARLES R. EITEL Mgmt For For 1G ELECTION OF DIRECTOR: MARTIN C. JISCHKE, PHD Mgmt For For 1H ELECTION OF DIRECTOR: DENNIS D. OKLAK Mgmt For For 1I ELECTION OF DIRECTOR: JACK R. SHAW Mgmt For For 1J ELECTION OF DIRECTOR: LYNN C. THURBER Mgmt For For 1K ELECTION OF DIRECTOR: ROBERT J. WOODWARD, JR Mgmt For For 2 TO RATIFY THE REAPPOINTMENT BY THE BOARD OF Mgmt For For DIRECTORS OF KPMG LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR 2010. 3 TO APPROVE AMENDMENTS TO THE DUKE REALTY CORPORATION Mgmt For For AMENDED AND RESTATED 2005 LONG-TERM INCENTIVE PLAN AND THE 1' STOCK OPTION PLAN OF DUKE REALTY INVESTMENTS, INC., ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. EQUITY ONE, INC. Agenda Number: 933210875 Security: 294752100 Meeting Type: Annual Meeting Date: 04-May-2010 Ticker: EQY ISIN: US2947521009 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 DIRECTOR NOAM BEN-OZER Mgmt For For JAMES S. CASSEL Mgmt For For CYNTHIA R. COHEN Mgmt For For NEIL FLANZRAICH Mgmt For For NATHAN HETZ Mgmt For For CHAIM KATZMAN Mgmt For For PETER LINNEMAN Mgmt For For JEFFREY S. OLSON Mgmt For For DORI SEGAL Mgmt For For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG Mgmt For For LLP AS OUR INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR THE 2010 FISCAL YEAR. FEDERAL REALTY INVESTMENT TRUST Agenda Number: 933212691 Security: 313747206 Meeting Type: Annual Meeting Date: 04-May-2010 Ticker: FRT ISIN: US3137472060 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 DIRECTOR JON E. BORTZ Mgmt For For DAVID W. FAEDER Mgmt For For KRISTIN GAMBLE Mgmt For For 2 TO RATIFY THE APPOINTMENT OF GRANT THORNTON Mgmt For For LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. 3 TO APPROVE OUR 2 Mgmt For For TO PROVIDE FOR THE ISSUANCE OF UP TO 3,250,000 SHARES TO BE ISSUED TO OUR TRUSTEES, EXECUTIVE OFFICERS, EMPLOYEES AND OTHERS FOR A PERIOD OF TEN YEARS. 4 TO CONSIDER AND ACT UPON A SHAREHOLDER PROPOSAL Shr Against For REQUESTING THAT OUR BOARD OF TRUSTEES PREPARE BY DECEMBER 2 SUSTAINABILITY REPORT IN ACCORDANCE WITH GUIDELINES ESTABLISHED BY THE GLOBAL REPORTING INITIATIVE, IF PROPERLY COMING BEFORE THE ANNUAL MEETING OR ANY ADJOURNMENT. FEDEX CORPORATION Agenda Number: 933132259 Security: 31428X106 Meeting Type: Annual Meeting Date: 28-Sep-2009 Ticker: FDX ISIN: US31428X1063 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: JAMES L. BARKSDALE Mgmt For For 1B ELECTION OF DIRECTOR: JOHN A. EDWARDSON Mgmt For For 1C ELECTION OF DIRECTOR: JUDITH L. ESTRIN Mgmt Against Against 1D ELECTION OF DIRECTOR: J.R. HYDE, III Mgmt For For 1E ELECTION OF DIRECTOR: SHIRLEY A. JACKSON Mgmt For For 1F ELECTION OF DIRECTOR: STEVEN R. LORANGER Mgmt For For 1G ELECTION OF DIRECTOR: GARY W. LOVEMAN Mgmt For For 1H ELECTION OF DIRECTOR: SUSAN C. SCHWAB Mgmt For For 1I ELECTION OF DIRECTOR: FREDERICK W. SMITH Mgmt For For 1J ELECTION OF DIRECTOR: JOSHUA I. SMITH Mgmt For For 1K ELECTION OF DIRECTOR: DAVID P. STEINER Mgmt For For 1L ELECTION OF DIRECTOR: PAUL S. WALSH Mgmt For For 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC Mgmt For For ACCOUNTING FIRM. 03 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD Shr Against For CHAIRMAN. 04 STOCKHOLDER PROPOSAL REGARDING SPECIAL SHAREOWNER Shr Against For MEETINGS. 05 STOCKHOLDER PROPOSAL REGARDING SHAREHOLDER VOTE Shr Against For ON EXECUTIVE PAY. 06 STOCKHOLDER PROPOSAL REGARDING HEALTH CARE REFORM Shr Against For PRINCIPLES. FLUOR CORPORATION Agenda Number: 933206117 Security: 343412102 Meeting Type: Annual Meeting Date: 06-May-2010 Ticker: FLR ISIN: US3434121022 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: JAMES T. HACKETT Mgmt For For 1B ELECTION OF DIRECTOR: KENT KRESA Mgmt For For 1C ELECTION OF DIRECTOR: NADER H. SULTAN Mgmt For For 02 THE RATIFICATION OF THE APPOINTMENT BY OUR AUDIT Mgmt For For COMMITTEE OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. 03 A SHAREHOLDER PROPOSAL RECOMMENDING THAT THE Shr Against For BOARD OF DIRECTORS ADOPT A POLICY THAT THE BOARD'S CHAIRMAN BE AN INDEPENDENT DIRECTOR WHO HAS NOT PREVIOUSLY SERVED AS AN EXECUTIVE OFFICER OF FLUOR. FOREST OIL CORPORATION Agenda Number: 933219227 Security: 346091705 Meeting Type: Annual Meeting Date: 12-May-2010 Ticker: FST ISIN: US3460917053 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR LOREN K. CARROLL Mgmt For For PATRICK R. MCDONALD Mgmt For For RAYMOND I. WILCOX Mgmt For For 02 PROPOSAL TO APPROVE AN AMENDMENT TO THE FOREST Mgmt For For OIL CORPORATION 2 (I) ADD 4,000,, (II) FURTHER RESTRICT THE ABILITY OF FOREST TO REPRICE OR EXCHANGE UNDERWATER OPTIONS OR STOCK APPRECIATION RIGHTS, (III) PROHIBIT PAYMENTS IN CONNECTION WITH A CORPORATE CHANGE PRIOR TO THE CORPORATE CHANGE 03 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST Mgmt For For & YOUNG LLP AS FOREST'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. FREEPORT-MCMORAN COPPER & GOLD INC. Agenda Number: 933262064 Security: 35671D857 Meeting Type: Annual Meeting Date: 09-Jun-2010 Ticker: FCX ISIN: US35671D8570 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 DIRECTOR RICHARD C. ADKERSON Mgmt For For ROBERT J. ALLISON, JR. Mgmt For For ROBERT A. DAY Mgmt For For GERALD J. FORD Mgmt For For H. DEVON GRAHAM, JR. Mgmt For For CHARLES C. KRULAK Mgmt For For BOBBY LEE LACKEY Mgmt For For JON C. MADONNA Mgmt For For DUSTAN E. MCCOY Mgmt For For JAMES R. MOFFETT Mgmt For For B. M. RANKIN, JR. Mgmt For For STEPHEN H. SIEGELE Mgmt For For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG Mgmt For For LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 3 ADOPTION OF THE AMENDED AND RESTATED 2006 STOCK Mgmt For For INCENTIVE PLAN. 4 STOCKHOLDER PROPOSAL REGARDING THE SELECTION Shr Against For OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE COMPANY'S BOARD OF DIRECTORS. 5 STOCKHOLDER PROPOSAL REGARDING THE ADOPTION Shr Against For OF A POLICY REQUIRING SENIOR EXECUTIVES TO RETAIN SHARES ACQUIRED THROUGH EQUITY COMPENSATION PROGRAMS UNTIL TWO YEARS FOLLOWING TERMINATION OF THEIR EMPLOYMENT. FRONTIER OIL CORPORATION Agenda Number: 933214582 Security: 35914P105 Meeting Type: Annual Meeting Date: 28-Apr-2010 Ticker: FTO ISIN: US35914P1057 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR DOUGLAS Y. BECH Mgmt For For MICHAEL C. JENNINGS Mgmt For For JAMES H. LEE Mgmt For For PAUL B. LOYD, JR. Mgmt For For FRANKLIN MYERS Mgmt For For MICHAEL E. ROSE Mgmt For For 02 TO APPROVE THE FIRST AMENDMENT TO THE FRONTIER Mgmt For For OIL CORPORATION OMNIBUS INCENTIVE COMPENSATION PLAN. 03 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE Mgmt For For LLP, INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, AS THE COMPANY'S AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2010. GENZYME CORP Agenda Number: 702403293 Security: 372917104 Meeting Type: AGM Meeting Date: 16-Jun-2010 Ticker: ISIN: US3729171047 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1.1 Election of Douglas A. Berthiaume as a Director Mgmt For For 1.2 Election of Robert J. Bertolini as a Director Mgmt For For 1.3 Election of Gail K. Boudreaux as a Director Mgmt For For 1.4 Election of Robert J. Carpenter as a Director Mgmt For For 1.5 Election of Charles L. Cooney as a Director Mgmt For For 1.6 Election of Victor J. Dzau as a Director Mgmt For For 1.7 Election of Senator Connie Mack III as a Director Mgmt For For 1.8 Election of Richard F. Syron as a Director Mgmt For For 1.9 Election of Henri A. Termeer as a Director Mgmt For For 1.10 Election of Ralph V. Whitworth as a Director Mgmt For For 2 Amend the 2004 Equity Incentive Plan to increase Mgmt For For the number of shares of common stock available for issuance under the plan by 2,750,000 shares 3 Amend the 2009 Employee Stock Purchase Plan Mgmt For For to increase the number of shares of common stock available for issuance under the plan by 1,5000,000 4 Amend the 2007 Director Equity Plan to increase Mgmt For For the number of shares of common stock available for issuance under plan by 250,000 shares 5 Amend the restated Articles of Organization Mgmt For For to reduce the percentage of shares required for Shareholders to call a special meeting of Shareholders from 90% to 40% 6 Ratify the Audit Committee's selection of Independent Mgmt For For Auditors for 2010 GENZYME CORPORATION Agenda Number: 933275869 Security: 372917104 Meeting Type: Annual Meeting Date: 16-Jun-2010 Ticker: GENZ ISIN: US3729171047 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR DOUGLAS A. BERTHIAUME Mgmt For For ROBERT J. BERTOLINI Mgmt For For GAIL K. BOUDREAUX Mgmt For For ROBERT J. CARPENTER Mgmt For For CHARLES L. COONEY Mgmt For For VICTOR J. DZAU Mgmt For For SENATOR CONNIE MACK III Mgmt For For RICHARD F. SYRON Mgmt For For HENRI A. TERMEER Mgmt For For RALPH V. WHITWORTH Mgmt For For 02 A PROPOSAL TO AMEND THE 2 Mgmt For For PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 2,750,000 SHARES. 03 A PROPOSAL TO AMEND THE 2 Mgmt For For PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 1,500,000. 04 A PROPOSAL TO AMEND THE 2 Mgmt For For PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 250,000 SHARES. 05 A PROPOSAL TO AMEND THE RESTATED ARTICLES OF Mgmt For For ORGANIZATION TO REDUCE THE PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL A SPECIAL MEETING OF SHAREHOLDERS FROM 90% TO 40%. 06 A PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S SELECTION Mgmt For For OF INDEPENDENT AUDITORS FOR 2010. GILEAD SCIENCES, INC. Agenda Number: 933218667 Security: 375558103 Meeting Type: Annual Meeting Date: 11-May-2010 Ticker: GILD ISIN: US3755581036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR PAUL BERG Mgmt For For JOHN F. COGAN Mgmt For For ETIENNE F. DAVIGNON Mgmt For For JAMES M. DENNY Mgmt For For CARLA A. HILLS Mgmt For For KEVIN E. LOFTON Mgmt For For JOHN W. MADIGAN Mgmt For For JOHN C. MARTIN Mgmt For For GORDON E. MOORE Mgmt For For NICHOLAS G. MOORE Mgmt For For RICHARD J. WHITLEY Mgmt For For GAYLE E. WILSON Mgmt For For PER WOLD-OLSEN Mgmt For For 02 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP Mgmt For For BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. 03 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE Shr Against For ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO ADOPT MAJORITY VOTING STANDARDS IN GILEAD'S CERTIFICATE OF INCORPORATION AND BY-LAWS. HARLEY-DAVIDSON, INC. Agenda Number: 933209125 Security: 412822108 Meeting Type: Annual Meeting Date: 24-Apr-2010 Ticker: HOG ISIN: US4128221086 Prop.# Proposal Proposal Proposal Vote For/Against Type Management A DIRECTOR BARRY K. ALLEN Mgmt For For RICHARD I. BEATTIE Mgmt For For JUDSON C. GREEN Mgmt For For N. THOMAS LINEBARGER Mgmt For For 1 APPROVAL OF AMENDMENTS TO THE HARLEY-DAVIDSON, Mgmt For For INC. RESTATED ARTICLES OF INCORPORATION TO ELIMINATE THE CLASSIFIED BOARD STRUCTURE AND APPROVAL OF AN ADJOURNMENT OF THE ANNUAL MEETING TO IMPLEMENT THE AMENDMENTS. 2 APPROVAL OF THE HARLEY-DAVIDSON, INC. EMPLOYEE Mgmt For For INCENTIVE PLAN. 3 APPROVAL OF THE AMENDED AND RESTATED HARLEY-DAVIDSON, Mgmt For For INC. DIRECTOR STOCK PLAN. 4 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP, Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS. 5 SHAREHOLDER PROPOSAL TO ADOPT SIMPLE MAJORITY Shr Against For VOTE HEWLETT-PACKARD COMPANY Agenda Number: 933187191 Security: 428236103 Meeting Type: Annual Meeting Date: 17-Mar-2010 Ticker: HPQ ISIN: US4282361033 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR : M.L. ANDREESSEN Mgmt For For 1B ELECTION OF DIRECTOR : L.T. BABBIO, JR. Mgmt For For 1C ELECTION OF DIRECTOR : S.M. BALDAUF Mgmt For For 1D ELECTION OF DIRECTOR : R.L. GUPTA Mgmt For For 1E ELECTION OF DIRECTOR : J.H. HAMMERGREN Mgmt For For 1F ELECTION OF DIRECTOR : M.V. HURD Mgmt For For 1G ELECTION OF DIRECTOR : J.Z. HYATT Mgmt For For 1H ELECTION OF DIRECTOR : J.R. JOYCE Mgmt For For 1I ELECTION OF DIRECTOR : R.L. RYAN Mgmt For For IJ ELECTION OF DIRECTOR : L.S. SALHANY Mgmt For For 1K ELECTION OF DIRECTOR : G.K. THOMPSON Mgmt For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT Mgmt For For REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING OCTOBER 31, 2010. 03 PROPOSAL TO APPROVE THE AMENDED AND RESTATED Mgmt For For HEWLETT-PACKARD COMPANY 2 PLAN. 04 PROPOSAL TO CONDUCT AN ANNUAL ADVISORY VOTE Mgmt For For ON EXECUTIVE COMPENSATION. ILLINOIS TOOL WORKS INC. Agenda Number: 933207272 Security: 452308109 Meeting Type: Annual Meeting Date: 07-May-2010 Ticker: ITW ISIN: US4523081093 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: MARVIN D. BRAILSFORD Mgmt For For 1B ELECTION OF DIRECTOR: SUSAN CROWN Mgmt For For 1C ELECTION OF DIRECTOR: DON H. DAVIS, JR. Mgmt For For 1D ELECTION OF DIRECTOR: ROBERT C. MCCORMACK Mgmt For For 1E ELECTION OF DIRECTOR: ROBERT S. MORRISON Mgmt For For 1F ELECTION OF DIRECTOR: JAMES A. SKINNER Mgmt For For 1G ELECTION OF DIRECTOR: DAVID B. SMITH, JR. Mgmt For For 1H ELECTION OF DIRECTOR: DAVID B. SPEER Mgmt For For 1I ELECTION OF DIRECTOR: PAMELA B. STROBEL Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE Mgmt For For & TOUCHE LLP AS ITW'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. 03 STOCKHOLDER PROPOSAL, IF PRESENTED AT THE MEETING, Shr Against For REQUESTING REPORTS ON POLITICAL CONTRIBUTIONS AND EXPENDITURES. INTEL CORPORATION Agenda Number: 933224367 Security: 458140100 Meeting Type: Annual Meeting Date: 19-May-2010 Ticker: INTC ISIN: US4581401001 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Mgmt Against Against 1B ELECTION OF DIRECTOR: SUSAN L. DECKER Mgmt Against Against 1C ELECTION OF DIRECTOR: JOHN J. DONAHOE Mgmt For For 1D ELECTION OF DIRECTOR: REED E. HUNDT Mgmt Against Against 1E ELECTION OF DIRECTOR: PAUL S. OTELLINI Mgmt For For 1F ELECTION OF DIRECTOR: JAMES D. PLUMMER Mgmt For For 1G ELECTION OF DIRECTOR: DAVID S. POTTRUCK Mgmt Against Against 1H ELECTION OF DIRECTOR: JANE E. SHAW Mgmt For For 1I ELECTION OF DIRECTOR: FRANK D. YEARY Mgmt For For 1J ELECTION OF DIRECTOR: DAVID B. YOFFIE Mgmt For For 02 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP Mgmt For For AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt Against Against JANUS CAPITAL GROUP INC. Agenda Number: 933205444 Security: 47102X105 Meeting Type: Annual Meeting Date: 29-Apr-2010 Ticker: JNS ISIN: US47102X1054 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: RICHARD M. WEIL Mgmt For For 1B ELECTION OF DIRECTOR: G. ANDREW COX Mgmt For For 1C ELECTION OF DIRECTOR: DEBORAH R. GATZEK Mgmt For For 1D ELECTION OF DIRECTOR: ROBERT T. PARRY Mgmt For For 1E ELECTION OF DIRECTOR: JOCK PATTON Mgmt For For 2 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE Mgmt For For LLP AS THE JANUS CAPITAL GROUP INC. INDEPENDENT AUDITOR 3 APPROVE THE JANUS CAPITAL GROUP 2 Mgmt For For INCENTIVE STOCK PLAN JUNIPER NETWORKS, INC. Agenda Number: 933220939 Security: 48203R104 Meeting Type: Annual Meeting Date: 12-May-2010 Ticker: JNPR ISIN: US48203R1041 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR PRADEEP SINDHU Mgmt For For ROBERT M. CALDERONI Mgmt For For WILLIAM F. MEEHAN Mgmt For For 02 APPROVAL OF THE PROPOSED AMENDMENT TO THE JUNIPER Mgmt For For NETWORKS, INC. 2 INCREASES THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE THEREUNDER. 03 RATIFICATION OF ERNST & YOUNG LLP, AN INDEPENDENT Mgmt For For REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS. KANSAS CITY SOUTHERN Agenda Number: 933216966 Security: 485170302 Meeting Type: Annual Meeting Date: 06-May-2010 Ticker: KSU ISIN: US4851703029 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR LU M. CORDOVA Mgmt For For TERRENCE P. DUNN Mgmt For For ANTONIO O. GARZA, JR. Mgmt For For DAVID L. STARLING Mgmt For For 02 RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION Mgmt For For OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. KIMCO REALTY CORPORATION Agenda Number: 933237009 Security: 49446R109 Meeting Type: Annual Meeting Date: 05-May-2010 Ticker: KIM ISIN: US49446R1095 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR M. COOPER Mgmt For For P. COVIELLO Mgmt For For R. DOOLEY Mgmt For For J. GRILLS Mgmt For For D. HENRY Mgmt For For F.P. HUGHES Mgmt For For F. LOURENSO Mgmt For For R. SALTZMAN Mgmt For For 02 THE APPROVAL OF THE COMPANY'S 2 Mgmt For For PLAN AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. 03 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERSMgmt For For LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. LOCKHEED MARTIN CORPORATION Agenda Number: 933206333 Security: 539830109 Meeting Type: Annual Meeting Date: 22-Apr-2010 Ticker: LMT ISIN: US5398301094 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: E.C. "PETE" ALDRIDGE JR. Mgmt For For 1B ELECTION OF DIRECTOR: NOLAN D. ARCHIBALD Mgmt For For 1C ELECTION OF DIRECTOR: DAVID B. BURRITT Mgmt For For 1D ELECTION OF DIRECTOR: JAMES O. ELLIS JR. Mgmt For For 1E ELECTION OF DIRECTOR: GWENDOLYN S. KING Mgmt For For 1F ELECTION OF DIRECTOR: JAMES M. LOY Mgmt For For 1G ELECTION OF DIRECTOR: DOUGLAS H. MCCORKINDALE Mgmt For For 1H ELECTION OF DIRECTOR: JOSEPH W. RALSTON Mgmt For For 1I ELECTION OF DIRECTOR: JAMES M. SCHNEIDER Mgmt For For 1J ELECTION OF DIRECTOR: ANNE STEVENS Mgmt For For 1K ELECTION OF DIRECTOR: ROBERT J. STEVENS Mgmt For For 02 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG Mgmt For For LLP AS INDEPENDENT AUDITORS 03 STOCKHOLDER PROPOSAL: REPORT ON SPACE-BASED Shr Against For WEAPONS PROGRAM MARINER ENERGY, INC. Agenda Number: 933226107 Security: 56845T305 Meeting Type: Annual Meeting Date: 05-May-2010 Ticker: ME ISIN: US56845T3059 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR ALAN R. CRAIN, JR. Mgmt For For JOHN F. GREENE Mgmt For For LAURA A. SUGG Mgmt For For 02 RATIFICATION OF SELECTION OF DELOITTE & TOUCHE Mgmt For For LLP AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. MATTEL, INC. Agenda Number: 933222868 Security: 577081102 Meeting Type: Annual Meeting Date: 12-May-2010 Ticker: MAT ISIN: US5770811025 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: MICHAEL J. DOLAN Mgmt For For 1B ELECTION OF DIRECTOR: ROBERT A. ECKERT Mgmt For For 1C ELECTION OF DIRECTOR: DR. FRANCES D. FERGUSSON Mgmt For For 1D ELECTION OF DIRECTOR: TULLY M. FRIEDMAN Mgmt For For 1E ELECTION OF DIRECTOR: DOMINIC NG Mgmt For For 1F ELECTION OF DIRECTOR: VASANT M. PRABHU Mgmt For For 1G ELECTION OF DIRECTOR: DR. ANDREA L. RICH Mgmt For For 1H ELECTION OF DIRECTOR: RONALD L. SARGENT Mgmt For For 1I ELECTION OF DIRECTOR: DEAN A. SCARBOROUGH Mgmt For For 1J ELECTION OF DIRECTOR: CHRISTOPHER A. SINCLAIR Mgmt For For 1K ELECTION OF DIRECTOR: G. CRAIG SULLIVAN Mgmt For For 1L ELECTION OF DIRECTOR: KATHY BRITTAIN WHITE Mgmt For For 02 APPROVAL OF THE MATTEL, INC. 2 Mgmt For For LONG-TERM COMPENSATION PLAN. 03 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR. MORGAN STANLEY Agenda Number: 933246375 Security: 617446448 Meeting Type: Annual Meeting Date: 18-May-2010 Ticker: MS ISIN: US6174464486 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: ROY J. BOSTOCK Mgmt For For 1B ELECTION OF DIRECTOR: ERSKINE B. BOWLES Mgmt Against Against 1C ELECTION OF DIRECTOR: HOWARD J. DAVIES Mgmt For For 1D ELECTION OF DIRECTOR: JAMES P. GORMAN Mgmt For For 1E ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Mgmt For For 1F ELECTION OF DIRECTOR: NOBUYUKI HIRANO Mgmt For For 1G ELECTION OF DIRECTOR: C. ROBERT KIDDER Mgmt For For 1H ELECTION OF DIRECTOR: JOHN J. MACK Mgmt For For 1I ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Mgmt For For 1J ELECTION OF DIRECTOR: CHARLES H. NOSKI Mgmt For For 1K ELECTION OF DIRECTOR: HUTHAM S. OLAYAN Mgmt For For 1L ELECTION OF DIRECTOR: O. GRIFFITH SEXTON Mgmt For For 1M ELECTION OF DIRECTOR: LAURA D. TYSON Mgmt Against Against 02 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE Mgmt For For LLP AS INDEPENDENT AUDITOR 03 TO APPROVE COMPENSATION OF EXECUTIVES AS DISCLOSED Mgmt For For IN THE PROXY STATEMENT (NON-BINDING ADVISORY RESOLUTION) 04 TO AMEND THE 2 Mgmt For For PLAN 05 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREOWNER Shr Against For MEETINGS 06 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE EQUITY Shr Against For HOLDINGS REQUIREMENT 07 SHAREHOLDER PROPOSAL REGARDING INDEPENDENT CHAIR Shr Against For 08 SHAREHOLDER PROPOSAL REGARDING REPORT ON PAY Shr Against For DISPARITY 09 SHAREHOLDER PROPOSAL REGARDING RECOUPMENT OF Shr Against For MANAGEMENT BONUSES NACCO INDUSTRIES, INC. Agenda Number: 933219520 Security: 629579103 Meeting Type: Annual Meeting Date: 12-May-2010 Ticker: NC ISIN: US6295791031 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR OWSLEY BROWN II Mgmt For For DENNIS W. LABARRE Mgmt For For RICHARD DE J. OSBORNE Mgmt For For ALFRED M. RANKIN, JR. Mgmt For For MICHAEL E. SHANNON Mgmt For For BRITTON T. TAPLIN Mgmt For For DAVID F. TAPLIN Mgmt For For JOHN F. TURBEN Mgmt For For EUGENE WONG Mgmt For For 02 PROPOSAL TO APPROVE, FOR PURPOSES OF SECTION Mgmt For For 162(M) OF THE INTERNAL REVENUE CODE AND SECTION 303A.08 OF THE NEW YORK STOCK EXCHANGE'S LISTING STANDARDS, THE NACCO INDUSTRIES, INC. EXECUTIVE LONG-TERM INCENTIVE COMPENSATION PLAN (AMENDED AND RESTATED EFFECTIVE FEBRUARY 1, 2010). 03 PROPOSAL TO APPROVE, FOR PURPOSES OF SECTION Mgmt For For 162(M) OF THE INTERNAL REVENUE CODE, THE NACCO MATERIALS HANDLING GROUP INC. 04 PROPOSAL TO APPROVE, FOR PURPOSES OF SECTION Mgmt For For 162(M) OF THE INTERNAL REVENUE CODE, THE HAMILTON BEACH BRANDS, INC. LONG-TERM INCENTIVE COMPENSATION PLAN (EFFECTIVE JANUARY 1, 2010). 05 PROPOSAL TO APPROVE, FOR PURPOSES OF SECTION Mgmt For For 162(M) OF THE INTERNAL REVENUE CODE, THE NACCO INDUSTRIES, INC. ANNUAL INCENTIVE COMPENSATION PLAN. 06 PROPOSAL TO APPROVE, FOR PURPOSES OF SECTION Mgmt For For 162(M) OF THE INTERNAL REVENUE CODE, THE NORTH AMERICAN COAL CORPORATION ANNUAL INCENTIVE COMPENSATION PLAN (EFFECTIVE JANUARY 1, 2010). 07 TO CONFIRM THE APPOINTMENT OF THE INDEPENDENT Mgmt For For REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE CURRENT FISCAL YEAR. NATIONAL SEMICONDUCTOR CORPORATION Agenda Number: 933130712 Security: 637640103 Meeting Type: Annual Meeting Date: 25-Sep-2009 Ticker: NSM ISIN: US6376401039 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: BRIAN L. HALLA Mgmt For For 1B ELECTION OF DIRECTOR: STEVEN R. APPLETON Mgmt For For 1C ELECTION OF DIRECTOR: GARY P. ARNOLD Mgmt For For 1D ELECTION OF DIRECTOR: RICHARD J. DANZIG Mgmt For For 1E ELECTION OF DIRECTOR: JOHN T. DICKSON Mgmt For For 1F ELECTION OF DIRECTOR: ROBERT J. FRANKENBERG Mgmt For For 1G ELECTION OF DIRECTOR: MODESTO A. MAIDIQUE Mgmt For For 1H ELECTION OF DIRECTOR: EDWARD R. MCCRACKEN Mgmt Against Against 1I ELECTION OF DIRECTOR: RODERICK C. MCGEARY Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF KPMG LLP Mgmt For For AS THE INDEPENDENT AUDITORS OF THE COMPANY. 03 APPROVAL OF THE EXECUTIVE OFFICERS INCENTIVE Mgmt For For PLAN, AS AMENDED. 04 APPROVAL OF THE 2 Mgmt For For 05 AMENDMENTS TO CERTAIN OF OUR EXISTING EQUITY Mgmt For For INCENTIVE PLANS TO ALLOW FOR A ONE-TIME STOCK OPTION EXCHANGE PROGRAM FOR EMPLOYEES OTHER THAN OUR NAMED EXECUTIVE OFFICERS AND DIRECTORS. NUCOR CORPORATION Agenda Number: 933219772 Security: 670346105 Meeting Type: Annual Meeting Date: 13-May-2010 Ticker: NUE ISIN: US6703461052 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR DANIEL R. DIMICCO Mgmt For For JAMES D. HLAVACEK Mgmt For For JOHN H. WALKER Mgmt For For 02 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS NUCOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010 03 APPROVE AMENDMENTS TO NUCOR'S RESTATED CERTIFICATE Mgmt For For OF INCORPORATION ELIMINATING THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS 04 APPROVE THE 2 Mgmt For For 05 STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTE Shr Against For 06 STOCKHOLDER PROPOSAL REGARDING REPORT ON POLITICAL Shr Against For SPENDING PARKER DRILLING COMPANY Agenda Number: 933214215 Security: 701081101 Meeting Type: Annual Meeting Date: 07-May-2010 Ticker: PKD ISIN: US7010811013 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR ROBERT E. MCKEE III Mgmt For For GEORGE J. DONNELLY Mgmt For For GARY R. KING Mgmt For For 02 APPROVE 2010 LONG-TERM INCENTIVE PLAN. Mgmt For For 03 RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT Mgmt For For REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. PARKER-HANNIFIN CORPORATION Agenda Number: 933149254 Security: 701094104 Meeting Type: Annual Meeting Date: 28-Oct-2009 Ticker: PH ISIN: US7010941042 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR WILLIAM E. KASSLING Mgmt For For ROBERT J. KOHLHEPP Mgmt For For GIULIO MAZZALUPI Mgmt For For KLAUS-PETER MUELLER Mgmt For For JOSEPH M. SCAMINACE Mgmt For For WOLFGANG R. SCHMITT Mgmt For For MARKOS I. TAMBAKERAS Mgmt For For JAMES L. WAINSCOTT Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE Mgmt For For & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FY10. 03 APPROVAL OF THE PARKER-HANNIFIN CORPORATION Mgmt For For 2 04 SHAREHOLDER PROPOSAL TO AMEND THE CODE OF REGULATIONS Shr Against For TO SEPARATE THE ROLES OF CHAIRMAN OF THE BOARD AND CHIEF EXECUTIVE OFFICER. PATRIOT COAL CORPORATION Agenda Number: 933226462 Security: 70336T104 Meeting Type: Annual Meeting Date: 13-May-2010 Ticker: PCX ISIN: US70336T1043 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR IRL F. ENGELHARDT Mgmt For For MICHAEL P. JOHNSON Mgmt For For ROBERT O. VIETS Mgmt For For RICHARD M. WHITING Mgmt For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED Mgmt For For PUBLIC ACCOUNTING FIRM. 03 APPROVAL OF AN INCREASE IN THE NUMBER OF SHARES Mgmt For For OF COMMON STOCK AUTHORIZED FOR ISSUANCE. 04 APPROVAL OF AN INCREASE IN THE NUMBER OF SHARES Mgmt For For OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PATRIOT COAL CORPORATION 2007 LONG-TERM EQUITY INCENTIVE PLAN AND AN EXTENSION OF SUCH PLAN THROUGH MAY 13, 2020. 05 APPROVAL OF AN INCREASE IN THE NUMBER OF SHARES Mgmt For For OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PATRIOT COAL CORPORATION EMPLOYEE STOCK PURCHASE PLAN. PEABODY ENERGY CORPORATION Agenda Number: 933211904 Security: 704549104 Meeting Type: Annual Meeting Date: 04-May-2010 Ticker: BTU ISIN: US7045491047 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 DIRECTOR GREGORY H. BOYCE Mgmt For For WILLIAM A. COLEY Mgmt For For WILLIAM E. JAMES Mgmt For For ROBERT B. KARN III Mgmt For For M. FRANCES KEETH Mgmt For For HENRY E. LENTZ Mgmt For For ROBERT A. MALONE Mgmt For For WILLIAM C. RUSNACK Mgmt For For JOHN F. TURNER Mgmt For For ALAN H. WASHKOWITZ Mgmt For For 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED Mgmt For For PUBLIC ACCOUNTING FIRM. PENNSYLVANIA REAL ESTATE INVESTMENT TR Agenda Number: 933272318 Security: 709102107 Meeting Type: Annual Meeting Date: 03-Jun-2010 Ticker: PEI ISIN: US7091021078 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR DORRIT J. BERN Mgmt For For STEPHEN B. COHEN Mgmt For For JOSEPH F. CORADINO Mgmt For For M. WALTER D'ALESSIO Mgmt For For EDWARD A. GLICKMAN Mgmt For For ROSEMARIE B. GRECO Mgmt For For LEONARD I. KORMAN Mgmt For For IRA M. LUBERT Mgmt For For DONALD F. MAZZIOTTI Mgmt For For MARK E. PASQUERILLA Mgmt For For JOHN J. ROBERTS Mgmt For For GEORGE F. RUBIN Mgmt For For RONALD RUBIN Mgmt For For 02 APPROVAL OF THE AMENDED AND RESTATED PENNSYLVANIA Mgmt For For REAL ESTATE INVESTMENT TRUST 2 PLAN. 03 APPROVAL OF THE AMENDED AND RESTATED PENNSYLVANIA Mgmt For For REAL ESTATE INVESTMENT TRUST EMPLOYEE SHARE PURCHASE PLAN. 04 RATIFICATION OF THE SELECTION OF KPMG LLP AS Mgmt For For INDEPENDENT AUDITOR FOR 2010. PLAINS EXPLORATION & PRODUCTION CO. Agenda Number: 933222870 Security: 726505100 Meeting Type: Annual Meeting Date: 06-May-2010 Ticker: PXP ISIN: US7265051000 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR JAMES C. FLORES Mgmt For For ISAAC ARNOLD, JR. Mgmt For For A.R. BUCKWALTER, III Mgmt For For JERRY L. DEES Mgmt For For TOM H. DELIMITROS Mgmt For For THOMAS A. FRY, III Mgmt For For ROBERT L. GERRY, III Mgmt For For CHARLES G. GROAT Mgmt For For JOHN H. LOLLAR Mgmt For For 02 APPROVAL OF THE COMPANY'S 2 Mgmt For For PLAN AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. 03 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. PROLOGIS Agenda Number: 933224507 Security: 743410102 Meeting Type: Annual Meeting Date: 14-May-2010 Ticker: PLD ISIN: US7434101025 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR STEPHEN L. FEINBERG Mgmt For For GEORGE L. FOTIADES Mgmt For For CHRISTINE N. GARVEY Mgmt For For LAWRENCE V. JACKSON Mgmt For For DONALD P. JACOBS Mgmt For For IRVING F. LYONS III Mgmt For For WALTER C. RAKOWICH Mgmt For For D. MICHAEL STEUERT Mgmt For For J. ANDRE TEIXEIRA Mgmt For For ANDREA M. ZULBERTI Mgmt For For 02 APPROVE AND ADOPT AN AMENDMENT TO THE PROLOGIS Mgmt For For 2006 LONG-TERM INCENTIVE PLAN - INCREASE AUTHORIZED SHARES AND CERTAIN INDIVIDUAL GRANT LIMITS 03 APPROVE AND ADOPT AMENDMENTS TO CERTAIN PROLOGIS Mgmt For For EQUITY INCENTIVE PLANS - ALLOW FOR A ONE-TIME SHARE OPTION EXCHANGE PROGRAM FOR EMPLOYEES, OTHER THAN NAMED EXECUTIVE OFFICERS AND TRUSTEES 04 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED Mgmt For For PUBLIC ACCOUNTING FIRM QUALCOMM, INCORPORATED Agenda Number: 933181620 Security: 747525103 Meeting Type: Annual Meeting Date: 02-Mar-2010 Ticker: QCOM ISIN: US7475251036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR BARBARA T. ALEXANDER Mgmt For For STEPHEN M. BENNETT Mgmt For For DONALD G. CRUICKSHANK Mgmt For For RAYMOND V. DITTAMORE Mgmt For For THOMAS W. HORTON Mgmt For For IRWIN MARK JACOBS Mgmt For For PAUL E. JACOBS Mgmt For For ROBERT E. KAHN Mgmt For For SHERRY LANSING Mgmt For For DUANE A. NELLES Mgmt For For BRENT SCOWCROFT Mgmt For For MARC I. STERN Mgmt For For 02 TO APPROVE AN AMENDMENT TO THE 2006 LONG-TERM Mgmt For For INCENTIVE PLAN TO INCREASE THE SHARE RESERVE BY 13,000,000 SHARES. 03 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 26, 2010. SANMINA-SCI CORPORATION Agenda Number: 933176465 Security: 800907206 Meeting Type: Annual Meeting Date: 08-Feb-2010 Ticker: SANM ISIN: US8009072062 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: NEIL R. BONKE Mgmt For For 1B ELECTION OF DIRECTOR: ALAIN COUDER Mgmt For For 1C ELECTION OF DIRECTOR: JOHN P. GOLDSBERRY Mgmt For For 1D ELECTION OF DIRECTOR: JOSEPH G. LICATA, JR. Mgmt For For 1E ELECTION OF DIRECTOR: JEAN MANAS Mgmt For For 1F ELECTION OF DIRECTOR: MARIO M. ROSATI Mgmt For For 1G ELECTION OF DIRECTOR: A. EUGENE SAPP, JR. Mgmt For For 1H ELECTION OF DIRECTOR: WAYNE SHORTRIDGE Mgmt For For 1I ELECTION OF DIRECTOR: JURE SOLA Mgmt For For 1J ELECTION OF DIRECTOR: JACKIE M. WARD Mgmt For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP Mgmt For For AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF SANMINA-SCI CORPORATION FOR ITS FISCAL YEAR ENDING OCTOBER 2, 2010. 03 PROPOSAL TO APPROVE THE RESERVATION OF 2,700,000 Mgmt For For SHARES OF COMMON STOCK FOR ISSUANCE UNDER THE 2 STATE STREET CORPORATION Agenda Number: 933226234 Security: 857477103 Meeting Type: Annual Meeting Date: 19-May-2010 Ticker: STT ISIN: US8574771031 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: K. BURNES Mgmt For For 1B ELECTION OF DIRECTOR: P. COYM Mgmt For For 1C ELECTION OF DIRECTOR: P. DE SAINT-AIGNAN Mgmt For For 1D ELECTION OF DIRECTOR: A. FAWCETT Mgmt For For 1E ELECTION OF DIRECTOR: D. GRUBER Mgmt For For 1F ELECTION OF DIRECTOR: L. HILL Mgmt For For 1G ELECTION OF DIRECTOR: J. HOOLEY Mgmt For For 1H ELECTION OF DIRECTOR: R. KAPLAN Mgmt For For 1I ELECTION OF DIRECTOR: C. LAMANTIA Mgmt For For 1J ELECTION OF DIRECTOR: R. LOGUE Mgmt For For 1K ELECTION OF DIRECTOR: R. SERGEL Mgmt For For 1L ELECTION OF DIRECTOR: R. SKATES Mgmt For For 1M ELECTION OF DIRECTOR: G. SUMME Mgmt For For 1N ELECTION OF DIRECTOR: R. WEISSMAN Mgmt For For 02 TO APPROVE A NON-BINDING ADVISORY PROPOSAL ON Mgmt Against Against EXECUTIVE COMPENSATION. 03 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP Mgmt For For AS STATE STREET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. 04 TO VOTE ON A SHAREHOLDER PROPOSAL RELATING TO Shr Against For THE SEPARATION OF THE ROLES OF CHAIRMAN AND CEO. 05 TO VOTE ON A SHAREHOLDER PROPOSAL RELATING TO Shr Against For A REVIEW OF PAY DISPARITY. SYMANTEC CORPORATION Agenda Number: 933129428 Security: 871503108 Meeting Type: Annual Meeting Date: 23-Sep-2009 Ticker: SYMC ISIN: US8715031089 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR MICHAEL A. BROWN Mgmt For For WILLIAM T. COLEMAN Mgmt For For FRANK E. DANGEARD Mgmt For For GERALDINE B. LAYBOURNE Mgmt For For DAVID L. MAHONEY Mgmt For For ROBERT S. MILLER Mgmt For For ENRIQUE SALEM Mgmt For For DANIEL H. SCHULMAN Mgmt For For JOHN W. THOMPSON Mgmt For For V. PAUL UNRUH Mgmt For For 02 TO RATIFY THE SELECTION OF KPMG LLP AS SYMANTEC'S Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 03 TO CONSIDER AND VOTE UPON A STOCKHOLDER PROPOSAL Shr Against For REGARDING SPECIAL STOCKHOLDER MEETINGS, IF PROPERLY PRESENTED AT THE MEETING. TEMPLE-INLAND INC. Agenda Number: 933214164 Security: 879868107 Meeting Type: Annual Meeting Date: 07-May-2010 Ticker: TIN ISIN: US8798681073 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: E. LINN DRAPER, JR. Mgmt For For 1B ELECTION OF DIRECTOR: J. PATRICK MALEY III Mgmt For For 1C ELECTION OF DIRECTOR: W. ALLEN REED Mgmt For For 02 TO APPROVE THE ADOPTION OF THE TEMPLE-INLAND Mgmt For For 2 03 TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT Mgmt For For OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2010. THE CHARLES SCHWAB CORPORATION Agenda Number: 933221335 Security: 808513105 Meeting Type: Annual Meeting Date: 13-May-2010 Ticker: SCHW ISIN: US8085131055 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: ARUN SARIN Mgmt For For 1B ELECTION OF DIRECTOR: PAULA A. SNEED Mgmt For For 02 RATIFICATION OF INDEPENDENT AUDITORS Mgmt For For 03 APPROVAL OF AMENDED CORPORATE EXECUTIVE BONUS Mgmt For For PLAN 04 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shr Against For 05 STOCKHOLDER PROPOSAL REGARDING DEATH BENEFITS Shr Against For THE MOSAIC COMPANY Agenda Number: 933133578 Security: 61945A107 Meeting Type: Annual Meeting Date: 08-Oct-2009 Ticker: MOS ISIN: US61945A1079 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR PHYLLIS E. COCHRAN Mgmt For For ROBERT L. LUMPKINS Mgmt For For HAROLD H. MACKAY Mgmt For For WILLIAM T. MONAHAN Mgmt For For 02 APPROVAL OF THE AMENDED PERFORMANCE GOALS UNDER Mgmt For For THE MOSAIC COMPANY 2 PLAN. 03 RATIFICATION OF THE APPOINTMENT OF KPMG LLP Mgmt For For AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 31, 2010. THE RYLAND GROUP, INC. Agenda Number: 933201523 Security: 783764103 Meeting Type: Annual Meeting Date: 28-Apr-2010 Ticker: RYL ISIN: US7837641031 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR LESLIE M. FRECON Mgmt For For ROLAND A. HERNANDEZ Mgmt For For WILLIAM L. JEWS Mgmt For For NED MANSOUR Mgmt For For ROBERT E. MELLOR Mgmt For For NORMAN J. METCALFE Mgmt For For LARRY T. NICHOLSON Mgmt For For CHARLOTTE ST. MARTIN Mgmt For For R.G. VAN SCHOONENBERG Mgmt For For 02 CONSIDERATION OF A PROPOSAL FROM THE NATHAN Shr Against For CUMMINGS FOUNDATION (A STOCKHOLDER). 03 CONSIDERATION OF A PROPOSAL FROM CERTAIN RETIREMENT Shr Against For SYSTEMS AND PENSION FUNDS OF THE EMPLOYEES OF THE CITY OF NEW YORK (STOCKHOLDERS). 04 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG Mgmt For For LLP AS RYLAND'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. THE WALT DISNEY COMPANY Agenda Number: 933183751 Security: 254687106 Meeting Type: Annual Meeting Date: 10-Mar-2010 Ticker: DIS ISIN: US2546871060 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: SUSAN E. ARNOLD Mgmt For For 1B ELECTION OF DIRECTOR: JOHN E. BRYSON Mgmt Against Against 1C ELECTION OF DIRECTOR: JOHN S. CHEN Mgmt For For 1D ELECTION OF DIRECTOR: JUDITH L. ESTRIN Mgmt Against Against 1E ELECTION OF DIRECTOR: ROBERT A. IGER Mgmt For For 1F ELECTION OF DIRECTOR: STEVEN P. JOBS Mgmt For For 1G ELECTION OF DIRECTOR: FRED H. LANGHAMMER Mgmt For For 1H ELECTION OF DIRECTOR: AYLWIN B. LEWIS Mgmt For For 1I ELECTION OF DIRECTOR: MONICA C. LOZANO Mgmt For For 1J ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Mgmt For For 1K ELECTION OF DIRECTOR: JOHN E. PEPPER, JR. Mgmt For For 1L ELECTION OF DIRECTOR: SHERYL SANDBERG Mgmt Against Against 1M ELECTION OF DIRECTOR: ORIN C. SMITH Mgmt For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2010. 03 TO APPROVE THE AMENDMENT TO THE AMENDED AND Mgmt For For RESTATED 2 04 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED Mgmt For For CERTIFICATE OF INCORPORATION RELATING TO INTERESTED PERSON TRANSACTIONS. 05 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED Mgmt For For CERTIFICATE OF INCORPORATION RELATING TO BYLAW AMENDMENTS. 06 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED Mgmt For For CERTIFICATE OF INCORPORATION RELATING TO TRACKING STOCK PROVISIONS. 07 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED Mgmt For For CERTIFICATE OF INCORPORATION RELATING TO CLASSIFIED BOARD TRANSITION PROVISIONS. 08 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING Shr Against For TO SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. 09 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING Shr Against For TO EX-GAY NON DISCRIMINATION POLICY. UDR, INC. Agenda Number: 933221169 Security: 902653104 Meeting Type: Annual Meeting Date: 14-May-2010 Ticker: UDR ISIN: US9026531049 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR KATHERINE A. CATTANACH Mgmt For For ERIC J. FOSS Mgmt For For ROBERT P. FREEMAN Mgmt For For JON A. GROVE Mgmt For For JAMES D. KLINGBEIL Mgmt For For LYNNE B. SAGALYN Mgmt For For MARK J. SANDLER Mgmt For For THOMAS W. TOOMEY Mgmt For For THOMAS C. WAJNERT Mgmt For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST Mgmt For For & YOUNG LLP TO SERVE AS OUR INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2010. URSTADT BIDDLE PROPERTIES INC. Agenda Number: 933188775 Security: 917286106 Meeting Type: Annual Meeting Date: 09-Mar-2010 Ticker: UBP ISIN: US9172861067 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR WILLING L. BIDDLE Mgmt For For E. VIRGIL CONWAY Mgmt For For ROBERT J. MUELLER Mgmt For For 02 TO RATIFY THE APPOINTMENT OF PKF AS THE INDEPENDENT Mgmt For For REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ONE YEAR. 03 TO AMEND THE COMPANY'S DIVIDEND REINVESTMENT Mgmt For For AND SHARE PURCHASE PLAN. 04 TO AMEND THE COMPANY'S RESTRICTED STOCK AWARD Mgmt For For PLAN. URSTADT BIDDLE PROPERTIES INC. Agenda Number: 933188775 Security: 917286205 Meeting Type: Annual Meeting Date: 09-Mar-2010 Ticker: UBA ISIN: US9172862057 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR WILLING L. BIDDLE Mgmt For For E. VIRGIL CONWAY Mgmt For For ROBERT J. MUELLER Mgmt For For 02 TO RATIFY THE APPOINTMENT OF PKF AS THE INDEPENDENT Mgmt For For REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ONE YEAR. 03 TO AMEND THE COMPANY'S DIVIDEND REINVESTMENT Mgmt For For AND SHARE PURCHASE PLAN. 04 TO AMEND THE COMPANY'S RESTRICTED STOCK AWARD Mgmt For For PLAN. VALE Agenda Number: 933181202 Security: 91912E105 Meeting Type: Special Meeting Date: 22-Jan-2010 Ticker: VALE ISIN: US91912E1055 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 TO RATIFY THE APPOINTMENT OF AN ALTERNATE MEMBER Mgmt For For OF THE BOARD OF DIRECTORS, DULY NOMINATED DURING THE BOARD OF DIRECTORS MEETINGS HELD ON SEPTEMBER 17, 2 11 OF VALE'S BY-LAWS 02 THE APPROVAL FOR THE PROTOCOLS AND JUSTIFICATIONS Mgmt For For OF THE CONSOLIDATIONS OF SOCIEDADE DE MINERACAO ESTRELA DE APOLO S.A. ("ESTRELA DE APOLO") AND OF MINERACAO VALE CORUMBA S.A. ("VALE CORUMBA") INTO VALE, PURSUANT TO ARTICLES OF THE BRAZILIAN CORPORATE LAW 03 TO RATIFY THE APPOINTMENT OF DOMINGUES E PINHO Mgmt For For CONTADORES, THE EXPERTS HIRED TO APPRAISE THE VALUES OF BOTH ESTRELA DE APOLO AND VALE CORUMBA 04 TO DECIDE ON THE APPRAISAL REPORTS, PREPARED Mgmt For For BY THE EXPERT APPRAISERS 05 THE APPROVAL FOR THE CONSOLIDATION OF BOTH ESTRELA Mgmt For For DE APOLO AND VALE CORUMBA INTO VALE, WITHOUT A CAPITAL INCREASE OR THE ISSUANCE OF NEW VALE SHARES VALE S.A. Agenda Number: 933245753 Security: 91912E105 Meeting Type: Annual Meeting Date: 27-Apr-2010 Ticker: VALE ISIN: US91912E1055 Prop.# Proposal Proposal Proposal Vote For/Against Type Management O1A APPRECIATION OF THE MANAGEMENTS' REPORT AND Mgmt For For ANALYSIS, DISCUSSION AND VOTE ON THE FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2009 O1B PROPOSAL FOR THE DESTINATION OF PROFITS OF THE Mgmt For For SAID FISCAL YEAR AND APPROVAL OF THE INVESTMENT BUDGET FOR VALE O1C APPOINTMENT OF THE MEMBERS OF THE FISCAL COUNCIL Mgmt For For O1D ESTABLISHMENT OF THE REMUNERATION OF THE SENIOR Mgmt For For MANAGEMENT AND FISCAL COUNCIL MEMBERS E2A PROPOSAL FOR A CAPITAL INCREASE, THROUGH CAPITALIZATION Mgmt For For OF RESERVES, WITHOUT THE ISSUANCE OF SHARES, AND THE CONSEQUENT CHANGE OF THE HEAD OF ARTICLE 5 OF VALE'S BY-LAWS E2B REPLACEMENT OF MR. FRANCISCO AUGUSTO DA COSTA Mgmt For For E SILVA AS A MEMBER OF THE BOARD OF DIRECTORS, WHO PRESENTED A DISMISSAL REQUEST VALE S.A. Agenda Number: 933298069 Security: 91912E105 Meeting Type: Special Meeting Date: 22-Jun-2010 Ticker: VALE ISIN: US91912E1055 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 APPOINTMENT OF A MEMBER OF BOARD OF DIRECTORS- Mgmt For For VALEPAR S.A. NOMINEE FOR THIS POSITION IS MR. JOSE MAURO METTRAU CARNEIRO DA CUNHA. FOR MORE DETAILS ON VALEPAR'S PROPOSAL, PLEASE REVIEW THE DOCUMENTS RELATED TO THIS MEETING ON THE COMPANY'S WEBPAGE. VIACOM INC. Agenda Number: 933257746 Security: 92553P102 Meeting Type: Annual Meeting Date: 09-Jun-2010 Ticker: VIA ISIN: US92553P1021 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR GEORGE S. ABRAMS Mgmt For For PHILIPPE P. DAUMAN Mgmt For For THOMAS E. DOOLEY Mgmt For For ALAN C. GREENBERG Mgmt For For ROBERT K. KRAFT Mgmt For For BLYTHE J. MCGARVIE Mgmt For For CHARLES E. PHILLIPS, JR Mgmt For For SHARI REDSTONE Mgmt For For SUMNER M. REDSTONE Mgmt For For FREDERIC V. SALERNO Mgmt For For WILLIAM SCHWARTZ Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP TO SERVE AS INDEPENDENT AUDITOR FOR VIACOM INC. FOR FISCAL YEAR 2010. 03 THE APPROVAL OF THE VIACOM INC. 2006 LONG-TERM Mgmt For For MANAGEMENT INCENTIVE PLAN, AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2011. 04 THE APPROVAL OF THE VIACOM INC. 2 Mgmt For For PLAN FOR OUTSIDE DIRECTORS. 05 THE APPROVAL OF THE VIACOM INC. 2 Mgmt For For FOR OUTSIDE DIRECTORS. VORNADO REALTY TRUST Agenda Number: 933223315 Security: 929042109 Meeting Type: Annual Meeting Date: 13-May-2010 Ticker: VNO ISIN: US9290421091 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR CANDACE K. BEINECKE Mgmt For For ROBERT P. KOGOD Mgmt For For DAVID MANDELBAUM Mgmt For For RICHARD R. WEST Mgmt For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED Mgmt For For PUBLIC ACCOUNTING FIRM. 03 APPROVAL OF THE 2 Mgmt For For 04 SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING Shr Against For FOR TRUSTEES. 05 SHAREHOLDER PROPOSAL REGARDING THE APPOINTMENT Shr Against For OF AN INDEPENDENT CHAIRMAN. 06 SHAREHOLDER PROPOSAL REGARDING ESTABLISHING Shr Against For ONE CLASS OF TRUSTEES. WASHINGTON REAL ESTATE INVESTMENT TRUST Agenda Number: 933239154 Security: 939653101 Meeting Type: Annual Meeting Date: 18-May-2010 Ticker: WRE ISIN: US9396531017 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR MR. WILLIAM G. BYRNES Mgmt For For MR. JOHN P. MCDANIEL Mgmt For For MR. GEORGE F. MCKENZIE Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG Mgmt For For LLP AS THE TRUST'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. WEYERHAEUSER COMPANY Agenda Number: 933202311 Security: 962166104 Meeting Type: Annual Meeting Date: 15-Apr-2010 Ticker: WY ISIN: US9621661043 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: RICHARD H. SINKFIELD Mgmt For For 1B ELECTION OF DIRECTOR: D. MICHAEL STEUERT Mgmt For For 1C ELECTION OF DIRECTOR: KIM WILLIAMS Mgmt For For 02 PROPOSAL TO AMEND THE ARTICLES OF INCORPORATION Mgmt For For TO DECLASSIFY THE BOARD AND REMOVE SUPERMAJORITY VOTING PROVISIONS 03 PROPOSAL TO APPROVE THE ISSUANCE OF COMMON SHARES Mgmt For For 04 PROPOSAL TO AMEND THE ARTICLES OF INCORPORATION Mgmt For For TO INCREASE NUMBER OF AUTHORIZED SHARES 05 PROPOSAL TO AMEND THE ARTICLES OF INCORPORATION Mgmt For For TO IMPOSE OWNERSHIP AND TRANSFER RESTRICTIONS 06 SHAREHOLDER PROPOSAL ON THE RIGHT TO CALL SPECIAL Shr Against For MEETINGS 07 SHAREHOLDER PROPOSAL ON AN FSC CERTIFICATION Shr Against For REPORT 08 APPROVAL, ON AN ADVISORY BASIS, OF THE APPOINTMENT Mgmt For For OF AUDITORS WILLIAMS-SONOMA, INC. Agenda Number: 933239964 Security: 969904101 Meeting Type: Annual Meeting Date: 26-May-2010 Ticker: WSM ISIN: US9699041011 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 DIRECTOR LAURA J. ALBER Mgmt For For ADRIAN D.P. BELLAMY Mgmt For For PATRICK J. CONNOLLY Mgmt For For ADRIAN T. DILLON Mgmt For For ANTHONY A. GREENER Mgmt For For TED W. HALL Mgmt For For MICHAEL R. LYNCH Mgmt For For SHARON L MCCOLLAM Mgmt For For RICHARD T. ROBERTSON Mgmt For For DAVID B. ZENOFF Mgmt For For 2 THE AMENDMENT AND RESTATEMENT OF THE WILLIAMS-SONOMA, Mgmt For For INC. 2001 LONG-TERM INCENTIVE PLAN 3 THE AMENDMENT AND RESTATEMENT OF THE WILLIAMS-SONOMA, Mgmt For For INC. 2 4 RATIFICATION OF THE SELECTION OF DELOITTE & Mgmt For For TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 30, 2011 WYNN RESORTS, LIMITED Agenda Number: 933222072 Security: 983134107 Meeting Type: Annual Meeting Date: 12-May-2010 Ticker: WYNN ISIN: US9831341071 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR STEPHEN A. WYNN Mgmt For For RAY R. IRANI Mgmt For For ALVIN V. SHOEMAKER Mgmt For For D. BOONE WAYSON Mgmt For For 02 TO APPROVE AMENDMENTS TO THE COMPANY'S 2002 Mgmt For For STOCK INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES OF THE COMPANY'S COMMON STOCK SUBJECT TO THE 2,750,000 SHARES TO 12,750,000 SHARES, TO EXTEND THE TERM OF THE PLAN TO 2022, AND TO REMOVE THE ABILITY OF THE ADMINISTRATOR TO REPRICE STOCK OPTIONS. 03 TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT Mgmt For For OF ERNST & YOUNG, LLP AS THE INDEPENDENT AUDITORS FOR THE COMPANY AND ALL OF ITS SUBSIDIARIES FOR 2010. XTO ENERGY INC. Agenda Number: 933288400 Security: 98385X106 Meeting Type: Special Meeting Date: 25-Jun-2010 Ticker: XTO ISIN: US98385X1063 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 ADOPTION OF THE AGREEMENT AND PLAN OF MERGER, Mgmt For For DATED AS OF DECEMBER 13, 2009, AMONG EXXON MOBIL CORPORATION, EXXONMOBIL INVESTMENT CORPORATION AND XTO ENERGY INC. 02 ADJOURNMENT OF THE XTO ENERGY INC. SPECIAL MEETING, Mgmt For For IF NECESSARY TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT AT THE TIME OF THE SPECIAL MEETING. SHORT-TERM TREASURY PORTFOLIO The Portfolio held no voting securities during the reporting period and did not vote any securities or have any securities that were subject to a vote during the reporting period. VERSATILE BOND PORTFOLIO The Portfolio held no voting securities during the reporting period and did not vote any securities or have any securities that were subject to a vote during the reporting period. * Management position unknown SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Permanent Portfolio Family of Funds, Inc. /s/ Michael J. Cuggino By: Michael J. Cuggino, President Date: August 10, 2010
